            Case 1:21-cv-03136-BMC Document INVOICE
                                             9-3 Filed 06/09/21 Page 1 of 86 PageID #: 155
                                    SEND ALL PAYMENTS TO:             INVOICE NO.   99288991-0008
                                        SUNBELT RENTALS, INC.
                                                PO BOX 409211                    ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                 INVOICE DATE     8/29/20
                                                                                                PAGE     1
INVOICE TO
                                                                 RECEIVED BY               CONTRACT NO.
    DEMAND ELECTRIC INC.                                        KOURKOUMELIS, ANDREW            99288991
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 13409
                                                                 JOB NO.
                                                                 T - BUILDING
JOB ADDRESS
                                                                 BRANCH
T - BUILDING                                                              MASPETH AWP PC540
                                                                 0540
161-25 PARSONS BLVD
T - BUILDING                                                     5875 MAURICE AVE
JAMAICA, NY 11432                                                MASPETH, NY 11378 2332
C#: 718-439-1600 J#: 917-299-4862                                718-387-4872


. QTY EQUIPMENT #                                         Min      Day     Week            4 Week            Amount
.
    1 19' ELECT SCISSORLIFT                            195.00 195.00 295.00                485.00            485.00
      10195194 Make: JLG             Model: 1930ES Ser #: M200033126
      HR OUT: 50.000     HR          IN:            TOTAL: 50.000
    1 19' ELECT SCISSORLIFT                            195.00 195.00 295.00                485.00            485.00
      10197728 Make: JLG             Model: 1930ES Ser #: M200033488
      HR OUT: 25.800     HR          IN:            TOTAL: 25.800
                                                           Rental Sub-total:                                 970.00
    SALES   ITEMS:
     Qty    Item number                  Unit     Price
        1   ENVIRONMENTAL                 EA     12.600                                                       12.60
            ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
        1   RENTAL PROTECTION PLAN        EA                                                                 145.50


            BILLED FOR FOUR WEEKS 8/21/20 THRU 9/17/20.




.                                                                                     1128.10




                                                                           SUBTOTAL                    1128.10

                                    NET DUE UPON RECEIPT                   TAX                         100.12
                                                                           INVOICE TOTAL
          4 WEEK BILL                                                                                  1228.22
                                                    C                                                    EMAILINV (Rev 07/27/17)
            Case 1:21-cv-03136-BMC Document INVOICE
                                             9-3 Filed 06/09/21 Page 2 of 86 PageID #: 156
                                    SEND ALL PAYMENTS TO:             INVOICE NO.   99288991-0009
                                        SUNBELT RENTALS, INC.
                                                PO BOX 409211                    ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                 INVOICE DATE     9/26/20
                                                                                                PAGE     1
INVOICE TO
                                                                 RECEIVED BY               CONTRACT NO.
    DEMAND ELECTRIC INC.                                        KOURKOUMELIS, ANDREW            99288991
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 13409
                                                                 JOB NO.
                                                                 T - BUILDING
JOB ADDRESS
                                                                 BRANCH
T - BUILDING                                                              MASPETH AWP PC540
                                                                 0540
161-25 PARSONS BLVD
T - BUILDING                                                     5875 MAURICE AVE
JAMAICA, NY 11432                                                MASPETH, NY 11378 2332
C#: 718-439-1600 J#: 917-299-4862                                718-387-4872


. QTY EQUIPMENT #                                         Min      Day     Week            4 Week            Amount
.
    1 19' ELECT SCISSORLIFT                            195.00 195.00 295.00                485.00            485.00
      10195194 Make: JLG             Model: 1930ES Ser #: M200033126
      HR OUT: 50.000     HR          IN:            TOTAL: 50.000
    1 19' ELECT SCISSORLIFT                            195.00 195.00 295.00                485.00            485.00
      10197728 Make: JLG             Model: 1930ES Ser #: M200033488
      HR OUT: 25.800     HR          IN:            TOTAL: 25.800
                                                           Rental Sub-total:                                 970.00
    SALES   ITEMS:
     Qty    Item number                  Unit     Price
        1   ENVIRONMENTAL                 EA     12.600                                                       12.60
            ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
        1   RENTAL PROTECTION PLAN        EA                                                                 145.50


            BILLED FOR FOUR WEEKS 9/18/20 THRU 10/15/20.




.                                                                                     1128.10




                                                                           SUBTOTAL                    1128.10

                                    NET DUE UPON RECEIPT                   TAX                         100.12
                                                                           INVOICE TOTAL
          4 WEEK BILL                                                                                  1228.22

                                                                                                         EMAILINV (Rev 07/27/17)
            Case 1:21-cv-03136-BMC Document INVOICE
                                             9-3 Filed 06/09/21 Page 3 of 86 PageID #: 157
                                    SEND ALL PAYMENTS TO:             INVOICE NO.   99288991-0014
                                        SUNBELT RENTALS, INC.
                                                PO BOX 409211                    ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                 INVOICE DATE     2/13/21
                                                                                                PAGE     1
INVOICE TO
                                                                 RECEIVED BY               CONTRACT NO.
    DEMAND ELECTRIC INC.                                        KOURKOUMELIS, ANDREW            99288991
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 13409
                                                                 JOB NO.
                                                                 T - BUILDING
JOB ADDRESS
                                                                 BRANCH
T - BUILDING                                                              MASPETH AWP PC540
                                                                 0540
161-25 PARSONS BLVD
T - BUILDING                                                     5875 MAURICE AVE
JAMAICA, NY 11432                                                MASPETH, NY 11378 2332
C#: 718-439-1600 J#: 917-299-4862                                718-387-4872


. QTY EQUIPMENT #                                         Min      Day     Week            4 Week            Amount
.
    1 19' ELECT SCISSORLIFT                            195.00 195.00 295.00                485.00            485.00
      10195194 Make: JLG             Model: 1930ES Ser #: M200033126
      HR OUT: 50.000     HR          IN:            TOTAL: 50.000
    1 19' ELECT SCISSORLIFT                            195.00 195.00 295.00                485.00            485.00
      10197728 Make: JLG             Model: 1930ES Ser #: M200033488
      HR OUT: 25.800     HR          IN:            TOTAL: 25.800
                                                           Rental Sub-total:                                 970.00
    SALES   ITEMS:
     Qty    Item number                  Unit     Price
        1   ENVIRONMENTAL                 EA     12.600                                                       12.60
            ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
        1   RENTAL PROTECTION PLAN        EA                                                                 145.50


            BILLED FOR FOUR WEEKS 2/05/21 THRU 3/04/21.




.                                                                                     1128.10




                                                                           SUBTOTAL                    1128.10

                                    NET DUE UPON RECEIPT                   TAX                         100.12
                                                                           INVOICE TOTAL
          4 WEEK BILL                                                                                  1228.22

                                                                                                         EMAILINV (Rev 07/27/17)
            Case 1:21-cv-03136-BMC Document INVOICE
                                             9-3 Filed 06/09/21 Page 4 of 86 PageID #: 158
                                    SEND ALL PAYMENTS TO:             INVOICE NO.   99288991-0010
                                        SUNBELT RENTALS, INC.
                                                PO BOX 409211                    ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                 INVOICE DATE    10/24/20
                                                                                                PAGE     1
INVOICE TO
                                                                 RECEIVED BY               CONTRACT NO.
    DEMAND ELECTRIC INC.                                        KOURKOUMELIS, ANDREW            99288991
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 13409
                                                                 JOB NO.
                                                                 T - BUILDING
JOB ADDRESS
                                                                 BRANCH
T - BUILDING                                                              MASPETH AWP PC540
                                                                 0540
161-25 PARSONS BLVD
T - BUILDING                                                     5875 MAURICE AVE
JAMAICA, NY 11432                                                MASPETH, NY 11378 2332
C#: 718-439-1600 J#: 917-299-4862                                718-387-4872


. QTY EQUIPMENT #                                         Min      Day     Week            4 Week            Amount
.
    1 19' ELECT SCISSORLIFT                            195.00 195.00 295.00                485.00            485.00
      10195194 Make: JLG             Model: 1930ES Ser #: M200033126
      HR OUT: 50.000     HR          IN:            TOTAL: 50.000
    1 19' ELECT SCISSORLIFT                            195.00 195.00 295.00                485.00            485.00
      10197728 Make: JLG             Model: 1930ES Ser #: M200033488
      HR OUT: 25.800     HR          IN:            TOTAL: 25.800
                                                           Rental Sub-total:                                 970.00
    SALES   ITEMS:
     Qty    Item number                  Unit     Price
        1   ENVIRONMENTAL                 EA     12.600                                                       12.60
            ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
        1   RENTAL PROTECTION PLAN        EA                                                                 145.50


            BILLED FOR FOUR WEEKS 10/16/20 THRU 11/12/20.




.                                                                                     1128.10




                                                                           SUBTOTAL                    1128.10

                                    NET DUE UPON RECEIPT                   TAX                         100.12
                                                                           INVOICE TOTAL
          4 WEEK BILL                                                                                  1228.22

                                                                                                         EMAILINV (Rev 07/27/17)
            Case 1:21-cv-03136-BMC Document INVOICE
                                             9-3 Filed 06/09/21 Page 5 of 86 PageID #: 159
                                    SEND ALL PAYMENTS TO:             INVOICE NO.   99288991-0011
                                        SUNBELT RENTALS, INC.
                                                PO BOX 409211                    ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                 INVOICE DATE    11/24/20
                                                                                                PAGE     1
INVOICE TO
                                                                 RECEIVED BY               CONTRACT NO.
    DEMAND ELECTRIC INC.                                        KOURKOUMELIS, ANDREW            99288991
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 13409
                                                                 JOB NO.
                                                                 T - BUILDING
JOB ADDRESS
                                                                 BRANCH
T - BUILDING                                                              MASPETH AWP PC540
                                                                 0540
161-25 PARSONS BLVD
T - BUILDING                                                     5875 MAURICE AVE
JAMAICA, NY 11432                                                MASPETH, NY 11378 2332
C#: 718-439-1600 J#: 917-299-4862                                718-387-4872


. QTY EQUIPMENT #                                         Min      Day     Week            4 Week            Amount
.
    1 19' ELECT SCISSORLIFT                            195.00 195.00 295.00                485.00            485.00
      10195194 Make: JLG             Model: 1930ES Ser #: M200033126
      HR OUT: 50.000     HR          IN:            TOTAL: 50.000
    1 19' ELECT SCISSORLIFT                            195.00 195.00 295.00                485.00            485.00
      10197728 Make: JLG             Model: 1930ES Ser #: M200033488
      HR OUT: 25.800     HR          IN:            TOTAL: 25.800
                                                           Rental Sub-total:                                 970.00
    SALES   ITEMS:
     Qty    Item number                  Unit     Price
        1   ENVIRONMENTAL                 EA     12.600                                                       12.60
            ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
        1   RENTAL PROTECTION PLAN        EA                                                                 145.50


            BILLED FOR FOUR WEEKS 11/13/20 THRU 12/10/20.




.                                                                                     1128.10




                                                                           SUBTOTAL                    1128.10

                                    NET DUE UPON RECEIPT                   TAX                         100.12
                                                                           INVOICE TOTAL
          4 WEEK BILL                                                                                  1228.22

                                                                                                         EMAILINV (Rev 07/27/17)
          Case 1:21-cv-03136-BMC Document INVOICE
                                           9-3 Filed 06/09/21 Page 6 of 86 PageID #: 160
                                  SEND ALL PAYMENTS TO:             INVOICE NO.  101514746-0002
                                    SUNBELT RENTALS, INC.
                                                PO BOX 409211                     ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE     6/30/20
                                                                                                 PAGE   1
INVOICE TO
                                                                 RECEIVED BY                CONTRACT NO.
 DEMAND ELECTRIC INC.                                           ANDREW, KOURKOUM                 101514746
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 TBD
                                                                 JOB NO.
                                                                 1 - P.S. 375
JOB ADDRESS
                                                                 BRANCH
P.S. 375                                                                  NEW YORK POWER & HVAC PC104
                                                                 0104
141 E 111TH ST
NEW YORK, NY 10029 2641                                          40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                516-937-1500


. QTY EQUIPMENT #                                   Min      Day     Week 4 Week     Amount
.
     1 36KW DIESEL GENERATOR                     400.00 400.00 975.00 2405.00       7009.69
        846451     Make: MQ POWER Model: DCA45SSIUF4F Ser #: 7251261
        HR OUT: 8453.000 HR IN: 9011.000      TOTAL: 558.000               HRS CHG: 4659.69
           Billed from 6/15/20 thru 6/29/20
         Set gen to 120/208 single phase
         running gen 8-10hrs
     1 36KW DIESEL GENERATOR                     400.00 400.00 975.00 2405.00       7731.19
        996891     Make: MQ POWER Model: DCA45SSIU4F Ser #: 7251834
        HR OUT: 2277.000 HR IN: 2883.000      TOTAL: 606.000               HRS CHG: 5381.19
         Set gen to 120/208 single phase
         running gen 8-10hrs
     2 6' X 10' CONTAINMENT BERM                  67.00    67.00 170.00 505.00       814.00
                                                     Rental Sub-total:             15554.88
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 ENVIRONMENTAL                 EA     235.840                                 235.84
        ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
      1 RENTAL PROTECTION PLAN        EA                                            2333.23


                                                                                    CONTINUED




                                        COPY
                                                                            SUBTOTAL


                                    NET DUE UPON RECEIPT                    TAX

                                                                            INVOICE TOTAL
        PARTIAL RETURN

                                                                                                        EMAILINV (Rev 07/27/17)
            Case 1:21-cv-03136-BMC Document INVOICE
                                             9-3 Filed 06/09/21 Page 7 of 86 PageID #: 161
                                    SEND ALL PAYMENTS TO:             INVOICE NO.  101514746-0002
                                      SUNBELT RENTALS, INC.
                                                PO BOX 409211                     ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE     6/30/20
                                                                                                 PAGE     2
INVOICE TO
                                                                 RECEIVED BY                CONTRACT NO.
    DEMAND ELECTRIC INC.                                        ANDREW, KOURKOUM                 101514746
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 TBD
                                                                 JOB NO.
                                                                 1 - P.S. 375
JOB ADDRESS
                                                                 BRANCH
P.S. 375                                                                  NEW YORK POWER & HVAC PC104
                                                                 0104
141 E 111TH ST
NEW YORK, NY 10029 2641                                          40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                516-937-1500


. QTY EQUIPMENT #                               Min      Day                       Week     4 Week            Amount
.
      Billing period: 6/15/20 12:00 PM THRU 6/29/20 11:00 PM.




.                                                                                    18123.95




                                        COPY
                                                                            SUBTOTAL                18123.95

                                    NET DUE UPON RECEIPT                    TAX                         1608.50
                                                                            INVOICE TOTAL
          PARTIAL RETURN                                                                            19732.45

                                                                                                          EMAILINV (Rev 07/27/17)
            Case 1:21-cv-03136-BMC Document INVOICE
                                             9-3 Filed 06/09/21 Page 8 of 86 PageID #: 162
                                    SEND ALL PAYMENTS TO:             INVOICE NO.   99288991-0013
                                        SUNBELT RENTALS, INC.
                                                PO BOX 409211                    ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                 INVOICE DATE     1/16/21
                                                                                                PAGE     1
INVOICE TO
                                                                 RECEIVED BY               CONTRACT NO.
    DEMAND ELECTRIC INC.                                        KOURKOUMELIS, ANDREW            99288991
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 13409
                                                                 JOB NO.
                                                                 T - BUILDING
JOB ADDRESS
                                                                 BRANCH
T - BUILDING                                                              MASPETH AWP PC540
                                                                 0540
161-25 PARSONS BLVD
T - BUILDING                                                     5875 MAURICE AVE
JAMAICA, NY 11432                                                MASPETH, NY 11378 2332
C#: 718-439-1600 J#: 917-299-4862                                718-387-4872


. QTY EQUIPMENT #                                         Min      Day     Week            4 Week            Amount
.
    1 19' ELECT SCISSORLIFT                            195.00 195.00 295.00                485.00            485.00
      10195194 Make: JLG             Model: 1930ES Ser #: M200033126
      HR OUT: 50.000     HR          IN:            TOTAL: 50.000
    1 19' ELECT SCISSORLIFT                            195.00 195.00 295.00                485.00            485.00
      10197728 Make: JLG             Model: 1930ES Ser #: M200033488
      HR OUT: 25.800     HR          IN:            TOTAL: 25.800
                                                           Rental Sub-total:                                 970.00
    SALES   ITEMS:
     Qty    Item number                  Unit     Price
        1   ENVIRONMENTAL                 EA     12.600                                                       12.60
            ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
        1   RENTAL PROTECTION PLAN        EA                                                                 145.50


            BILLED FOR FOUR WEEKS 1/08/21 THRU 2/04/21.




.                                                                                     1128.10




                                                                           SUBTOTAL                    1128.10

                                    NET DUE UPON RECEIPT                   TAX                         100.12
                                                                           INVOICE TOTAL
          4 WEEK BILL                                                                                  1228.22

                                                                                                         EMAILINV (Rev 07/27/17)
            Case 1:21-cv-03136-BMC Document INVOICE
                                             9-3 Filed 06/09/21 Page 9 of 86 PageID #: 163
                                    SEND ALL PAYMENTS TO:             INVOICE NO.   99288991-0012
                                        SUNBELT RENTALS, INC.
                                                PO BOX 409211                    ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                 INVOICE DATE    12/19/20
                                                                                                PAGE     1
INVOICE TO
                                                                 RECEIVED BY               CONTRACT NO.
    DEMAND ELECTRIC INC.                                        KOURKOUMELIS, ANDREW            99288991
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 13409
                                                                 JOB NO.
                                                                 T - BUILDING
JOB ADDRESS
                                                                 BRANCH
T - BUILDING                                                              MASPETH AWP PC540
                                                                 0540
161-25 PARSONS BLVD
T - BUILDING                                                     5875 MAURICE AVE
JAMAICA, NY 11432                                                MASPETH, NY 11378 2332
C#: 718-439-1600 J#: 917-299-4862                                718-387-4872


. QTY EQUIPMENT #                                         Min      Day     Week            4 Week            Amount
.
    1 19' ELECT SCISSORLIFT                            195.00 195.00 295.00                485.00            485.00
      10195194 Make: JLG             Model: 1930ES Ser #: M200033126
      HR OUT: 50.000     HR          IN:            TOTAL: 50.000
    1 19' ELECT SCISSORLIFT                            195.00 195.00 295.00                485.00            485.00
      10197728 Make: JLG             Model: 1930ES Ser #: M200033488
      HR OUT: 25.800     HR          IN:            TOTAL: 25.800
                                                           Rental Sub-total:                                 970.00
    SALES   ITEMS:
     Qty    Item number                  Unit     Price
        1   ENVIRONMENTAL                 EA     12.600                                                       12.60
            ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
        1   RENTAL PROTECTION PLAN        EA                                                                 145.50


            BILLED FOR FOUR WEEKS 12/11/20 THRU 1/07/21.




.                                                                                     1128.10




                                                                           SUBTOTAL                    1128.10

                                    NET DUE UPON RECEIPT                   TAX                         100.12
                                                                           INVOICE TOTAL
          4 WEEK BILL                                                                                  1228.22

                                                                                                         EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 10 of 86 PageID #: 164
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  101514746-0003
                                    SUNBELT RENTALS, INC.
                                                PO BOX 409211                     ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE     7/01/20
                                                                                                 PAGE   1
INVOICE TO
                                                                 RECEIVED BY                CONTRACT NO.
 DEMAND ELECTRIC INC.                                           ANDREW, KOURKOUM                 101514746
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 TBD
                                                                 JOB NO.
                                                                 1 - P.S. 375
JOB ADDRESS
                                                                 BRANCH
P.S. 375                                                                  NEW YORK POWER & HVAC PC104
                                                                 0104
141 E 111TH ST
NEW YORK, NY 10029 2641                                          40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                516-937-1500


. QTY EQUIPMENT #                                   Min      Day     Week 4 Week     Amount
.
     1 36KW DIESEL GENERATOR                     400.00 400.00 975.00 2405.00       7415.53
        846450     Make: MQ POWER Model: DCA45SSIUF4F Ser #: 7251247
        HR OUT: 5661.000 HR IN: 6246.000      TOTAL: 585.000               HRS CHG: 5065.53
           Billed from 6/15/20 thru 6/30/20
         Set gen to 120/208 single phase
         running gen 8-10hrs
     1 36KW DIESEL GENERATOR                     400.00 400.00 975.00 2405.00       7490.69
        10129497 Make: MQ POWER Model: DCA45SSIU4F Ser #: 7252735
        HR OUT: 1216.000 HR IN: 1806.000      TOTAL: 590.000               HRS CHG: 5140.69
         Set gen to 120/208 single phase
         running gen 8-10hrs
     2 6' X 10' CONTAINMENT BERM                  67.00    67.00 170.00 505.00       814.00
                                                     Rental Sub-total:             15720.22
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 ENVIRONMENTAL                 EA     238.490                                 238.49
        ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
      1 RENTAL PROTECTION PLAN        EA                                            2358.03


                                                                                    CONTINUED




                                        COPY
                                                                            SUBTOTAL


                                    NET DUE UPON RECEIPT                    TAX

                                                                            INVOICE TOTAL
        PARTIAL RETURN

                                                                                                        EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 11 of 86 PageID #: 165
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  101514746-0003
                                      SUNBELT RENTALS, INC.
                                                PO BOX 409211                     ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE     7/01/20
                                                                                                 PAGE     2
INVOICE TO
                                                                 RECEIVED BY                CONTRACT NO.
    DEMAND ELECTRIC INC.                                        ANDREW, KOURKOUM                 101514746
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 TBD
                                                                 JOB NO.
                                                                 1 - P.S. 375
JOB ADDRESS
                                                                 BRANCH
P.S. 375                                                                  NEW YORK POWER & HVAC PC104
                                                                 0104
141 E 111TH ST
NEW YORK, NY 10029 2641                                          40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                516-937-1500


. QTY EQUIPMENT #                               Min      Day                       Week     4 Week            Amount
.
      Billing period: 6/15/20 12:00 PM THRU 6/30/20 10:00 AM.




.                                                                                    18316.74




                                        COPY
                                                                            SUBTOTAL                18316.74

                                    NET DUE UPON RECEIPT                    TAX                         1625.62
                                                                            INVOICE TOTAL
          PARTIAL RETURN                                                                            19942.36

                                                                                                          EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 12 of 86 PageID #: 166
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  101514746-0005
                                    SUNBELT RENTALS, INC.
                                                PO BOX 409211                     ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE     7/08/20
                                                                                                 PAGE   1
INVOICE TO
                                                                 RECEIVED BY                CONTRACT NO.
 DEMAND ELECTRIC INC.                                           ANDREW, KOURKOUM                 101514746
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 TBD
                                                                 JOB NO.
                                                                 1 - P.S. 375
JOB ADDRESS
                                                                 BRANCH
P.S. 375                                                                  NEW YORK POWER & HVAC PC104
                                                                 0104
141 E 111TH ST
NEW YORK, NY 10029 2641                                          40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                516-937-1500


. QTY EQUIPMENT #                                   Min      Day     Week 4 Week                             Amount
.
        36KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                                  N/C
        846450     Make: MQ POWER Model: DCA45SSIUF4F Ser #: 7251247
        HR OUT: 5661.000 HR IN:               TOTAL: 5661.000
   ======================================================================
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 RTNSERVPPSM                   EA     575.000                                                         575.00
        MAINTENANCE PERFORMED SMALL ENGINE
        PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
        MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
        FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
        CORRECT ALL AS FOUND.
        PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
        EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
        A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
        14 DAYS OR MORE (NON-METERED EQUIPMENT)
         DATE PERFORMED 07/08/20 UNIT #846450
         JOBSITE 141 E 111TH ST, NEW YORK
         RENTAL CONTRACT # 000101514746
         HOURS USED 585
         HOURS ON UNIT 6246.000

                                                                                    CONTINUED




                                                                            SUBTOTAL


                                    NET DUE UPON RECEIPT                    TAX

                                                                            INVOICE TOTAL
        PREVENTIVE MAINT INV

                                                                                                        EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 13 of 86 PageID #: 167
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  101514746-0005
                                      SUNBELT RENTALS, INC.
                                                PO BOX 409211                        ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                     INVOICE DATE     7/08/20
                                                                                                    PAGE    2
INVOICE TO
                                                                  RECEIVED BY                  CONTRACT NO.
    DEMAND ELECTRIC INC.                                          ANDREW, KOURKOUM                  101514746
    3133 31ST ST 2ND FLOOR
                                                                  PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                  TBD
                                                                  JOB NO.
                                                                  1 - P.S. 375
JOB ADDRESS
                                                                  BRANCH
P.S. 375                                                                   NEW YORK POWER & HVAC PC104
                                                                  0104
141 E 111TH ST
NEW YORK, NY 10029 2641                                           40 CHARLOTTE AVE
                                                                  HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                 516-937-1500


. QTY EQUIPMENT #                                           Min          Day          Week     4 Week           Amount
.




.                                                                                          575.00




                                                                               SUBTOTAL                    575.00

                                    NET DUE UPON RECEIPT                       TAX                         51.03
                                                                               INVOICE TOTAL
          PREVENTIVE MAINT INV                                                                             626.03

                                                                                                            EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 14 of 86 PageID #: 168
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  101514746-0004
                                      SUNBELT RENTALS, INC.
                                                PO BOX 409211                     ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE     7/02/20
                                                                                                 PAGE     1
INVOICE TO
                                                                 RECEIVED BY                CONTRACT NO.
    DEMAND ELECTRIC INC.                                        ANDREW, KOURKOUM                 101514746
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 TBD
                                                                 JOB NO.
                                                                 1 - P.S. 375
JOB ADDRESS
                                                                 BRANCH
P.S. 375                                                                  NEW YORK POWER & HVAC PC104
                                                                 0104
141 E 111TH ST
NEW YORK, NY 10029 2641                                          40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                516-937-1500


. QTY EQUIPMENT #                                  Min      Day     Week                    4 Week            Amount
.
     1 4000W NARROW VERTICAL MAST LIGHT TOWER 175.00 175.00 420.00                          705.00            705.00
        10190305 Make: WACKER Model: LTV6L Ser #: WNCLTV01EPUM06295
        HR OUT: 1259.000 HR IN:              TOTAL: 1259.000
     1 4000W NARROW VERTICAL MAST LIGHT TOWER 175.00 175.00 420.00                          705.00            705.00
        10190320 Make: WACKER Model: LTV6L Ser #: WNCLTV01TPUM06509
        HR OUT: 258.000    HR IN:            TOTAL: 258.000
                                                    Rental Sub-total:                                      1410.00
  SALES ITEMS:
   Qty Item number                   Unit     Price
      1 ENVIRONMENTAL                 EA     22.560                                                            22.56
        ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
      1 RENTAL PROTECTION PLAN        EA                                                                      211.50


           BILLED FOR FOUR WEEKS 6/15/20 THRU 7/12/20.




.                                                                                      1644.06




                                                                            SUBTOTAL                    1644.06

                                    NET DUE UPON RECEIPT                    TAX                         145.92
                                                                            INVOICE TOTAL
          4 WEEK BILL                                                                                   1789.98

                                                                                                          EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 15 of 86 PageID #: 169
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  101514746-0006
                                    SUNBELT RENTALS, INC.
                                                PO BOX 409211                     ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE     7/08/20
                                                                                                 PAGE   1
INVOICE TO
                                                                 RECEIVED BY                CONTRACT NO.
 DEMAND ELECTRIC INC.                                           ANDREW, KOURKOUM                 101514746
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 TBD
                                                                 JOB NO.
                                                                 1 - P.S. 375
JOB ADDRESS
                                                                 BRANCH
P.S. 375                                                                  NEW YORK POWER & HVAC PC104
                                                                 0104
141 E 111TH ST
NEW YORK, NY 10029 2641                                          40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                516-937-1500


. QTY EQUIPMENT #                                   Min      Day     Week 4 Week                             Amount
.
        36KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                                  N/C
        10129497 Make: MQ POWER Model: DCA45SSIU4F Ser #: 7252735
        HR OUT: 1216.000 HR IN:               TOTAL: 1216.000
   ======================================================================
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 RTNSERVPPSM                   EA     575.000                                                         575.00
        MAINTENANCE PERFORMED SMALL ENGINE
        PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
        MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
        FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
        CORRECT ALL AS FOUND.
        PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
        EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
        A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
        14 DAYS OR MORE (NON-METERED EQUIPMENT)
         DATE PERFORMED 07/08/20 UNIT #10129497
         JOBSITE 141 E 111TH ST, NEW YORK
         RENTAL CONTRACT # 000101514746
         HOURS USED 597
         HOURS ON UNIT 1813.000

                                                                                    CONTINUED




                                                                            SUBTOTAL


                                    NET DUE UPON RECEIPT                    TAX

                                                                            INVOICE TOTAL
        PREVENTIVE MAINT INV

                                                                                                        EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 16 of 86 PageID #: 170
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  101514746-0006
                                      SUNBELT RENTALS, INC.
                                                PO BOX 409211                        ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                     INVOICE DATE     7/08/20
                                                                                                    PAGE    2
INVOICE TO
                                                                  RECEIVED BY                  CONTRACT NO.
    DEMAND ELECTRIC INC.                                          ANDREW, KOURKOUM                  101514746
    3133 31ST ST 2ND FLOOR
                                                                  PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                  TBD
                                                                  JOB NO.
                                                                  1 - P.S. 375
JOB ADDRESS
                                                                  BRANCH
P.S. 375                                                                   NEW YORK POWER & HVAC PC104
                                                                  0104
141 E 111TH ST
NEW YORK, NY 10029 2641                                           40 CHARLOTTE AVE
                                                                  HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                 516-937-1500


. QTY EQUIPMENT #                                           Min          Day          Week     4 Week           Amount
.




.                                                                                          575.00




                                                                               SUBTOTAL                    575.00

                                    NET DUE UPON RECEIPT                       TAX                         51.03
                                                                               INVOICE TOTAL
          PREVENTIVE MAINT INV                                                                             626.03

                                                                                                            EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 17 of 86 PageID #: 171
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  101514746-0007
                                    SUNBELT RENTALS, INC.
                                                PO BOX 409211                     ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE     7/08/20
                                                                                                 PAGE   1
INVOICE TO
                                                                 RECEIVED BY                CONTRACT NO.
 DEMAND ELECTRIC INC.                                           ANDREW, KOURKOUM                 101514746
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 TBD
                                                                 JOB NO.
                                                                 1 - P.S. 375
JOB ADDRESS
                                                                 BRANCH
P.S. 375                                                                  NEW YORK POWER & HVAC PC104
                                                                 0104
141 E 111TH ST
NEW YORK, NY 10029 2641                                          40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                516-937-1500


. QTY EQUIPMENT #                                   Min      Day     Week 4 Week                             Amount
.
        36KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                                  N/C
        996891     Make: MQ POWER Model: DCA45SSIU4F Ser #: 7251834
        HR OUT: 2277.000 HR IN:               TOTAL: 2277.000
   ======================================================================
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 RTNSERVPPSM                   EA     575.000                                                         575.00
        MAINTENANCE PERFORMED SMALL ENGINE
        PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
        MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
        FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
        CORRECT ALL AS FOUND.
        PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
        EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
        A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
        14 DAYS OR MORE (NON-METERED EQUIPMENT)
         DATE PERFORMED 07/08/20 UNIT #996891
         JOBSITE 141 E 111TH ST, NEW YORK
         RENTAL CONTRACT # 000101514746
         HOURS USED 606
         HOURS ON UNIT 2883.000

                                                                                    CONTINUED




                                                                            SUBTOTAL


                                    NET DUE UPON RECEIPT                    TAX

                                                                            INVOICE TOTAL
        PREVENTIVE MAINT INV

                                                                                                        EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 18 of 86 PageID #: 172
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  101514746-0007
                                      SUNBELT RENTALS, INC.
                                                PO BOX 409211                        ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                     INVOICE DATE     7/08/20
                                                                                                    PAGE    2
INVOICE TO
                                                                  RECEIVED BY                  CONTRACT NO.
    DEMAND ELECTRIC INC.                                          ANDREW, KOURKOUM                  101514746
    3133 31ST ST 2ND FLOOR
                                                                  PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                  TBD
                                                                  JOB NO.
                                                                  1 - P.S. 375
JOB ADDRESS
                                                                  BRANCH
P.S. 375                                                                   NEW YORK POWER & HVAC PC104
                                                                  0104
141 E 111TH ST
NEW YORK, NY 10029 2641                                           40 CHARLOTTE AVE
                                                                  HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                 516-937-1500


. QTY EQUIPMENT #                                           Min          Day          Week     4 Week           Amount
.




.                                                                                          575.00




                                                                               SUBTOTAL                    575.00

                                    NET DUE UPON RECEIPT                       TAX                         51.03
                                                                               INVOICE TOTAL
          PREVENTIVE MAINT INV                                                                             626.03

                                                                                                            EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 19 of 86 PageID #: 173
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0002
                                    SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     7/06/20
                                                                                               PAGE   1
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
 DEMAND ELECTRIC INC.                                           ANDREW, KOURKOUM               101545959
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 TO FOLLOW
                                                                 JOB NO.
                                                                 14- DEMAND ELECTRIC
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                      NEW YORK POWER & HVAC PC104
                                                                 0104
181 WALKER STRET
STATEN ISLAND, NY 10302                                          40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                516-937-1500


. QTY EQUIPMENT #                                   Min      Day     Week 4 Week                           Amount
.
        36KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                                N/C
        1012366    Make: MQ POWER Model: DCA45SSIU4F Ser #: 7251578
        HR OUT: 2339.000 HR IN:               TOTAL: 2339.000
   ======================================================================
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 RTNSERVPPSM                   EA     775.000                                                       775.00
        MAINTENANCE PERFORMED SMALL ENGINE
        PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
        MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
        FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
        CORRECT ALL AS FOUND.
        PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
        EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
        A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
        14 DAYS OR MORE (NON-METERED EQUIPMENT)
         DATE PERFORMED 06/24/20 UNIT #1012366
         JOBSITE 181 WALKER STRET, STATEN ISLAND
         RENTAL CONTRACT # 000101545959
         HOURS USED 718
         HOURS ON UNIT 3057.000

                                                                                  CONTINUED




                                                                          SUBTOTAL


                                    NET DUE UPON RECEIPT                  TAX

                                                                          INVOICE TOTAL
        PREVENTIVE MAINT INV

                                                                                                      EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 20 of 86 PageID #: 174
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0002
                                      SUNBELT RENTALS, INC.
                                                PO BOX 409211                        ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                     INVOICE DATE     7/06/20
                                                                                                    PAGE    2
INVOICE TO
                                                                  RECEIVED BY                  CONTRACT NO.
    DEMAND ELECTRIC INC.                                          ANDREW, KOURKOUM                  101545959
    3133 31ST ST 2ND FLOOR
                                                                  PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                  TO FOLLOW
                                                                  JOB NO.
                                                                  14- DEMAND ELECTRIC
JOB ADDRESS
                                                                  BRANCH
DEMAND ELECTRIC INC.                                                       NEW YORK POWER & HVAC PC104
                                                                  0104
181 WALKER STRET
STATEN ISLAND, NY 10302                                           40 CHARLOTTE AVE
                                                                  HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                 516-937-1500


. QTY EQUIPMENT #                                           Min          Day          Week     4 Week           Amount
.




.                                                                                          775.00




                                                                               SUBTOTAL                    775.00

                                    NET DUE UPON RECEIPT                       TAX                         68.78
                                                                               INVOICE TOTAL
          PREVENTIVE MAINT INV                                                                             843.78

                                                                                                            EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 21 of 86 PageID #: 175
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0005
                                    SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     7/06/20
                                                                                               PAGE   1
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
 DEMAND ELECTRIC INC.                                           ANDREW, KOURKOUM               101545959
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 TO FOLLOW
                                                                 JOB NO.
                                                                 14- DEMAND ELECTRIC
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                      NEW YORK POWER & HVAC PC104
                                                                 0104
181 WALKER STRET
STATEN ISLAND, NY 10302                                          40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                516-937-1500


. QTY EQUIPMENT #                                   Min      Day     Week 4 Week                           Amount
.
        36KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                                N/C
        996903     Make: MQ POWER Model: DCA45SSIU4F Ser #: 7251822
        HR OUT: 5589.000 HR IN:               TOTAL: 5589.000
   ======================================================================
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 RTNSERVPPSM                   EA     775.000                                                       775.00
        MAINTENANCE PERFORMED SMALL ENGINE
        PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
        MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
        FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
        CORRECT ALL AS FOUND.
        PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
        EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
        A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
        14 DAYS OR MORE (NON-METERED EQUIPMENT)
         DATE PERFORMED 06/25/20 UNIT #996903
         JOBSITE 181 WALKER STRET, STATEN ISLAND
         RENTAL CONTRACT # 000101545959
         HOURS USED 750
         HOURS ON UNIT 6339.000

                                                                                  CONTINUED




                                                                          SUBTOTAL


                                    NET DUE UPON RECEIPT                  TAX

                                                                          INVOICE TOTAL
        PREVENTIVE MAINT INV

                                                                                                      EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 22 of 86 PageID #: 176
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0005
                                      SUNBELT RENTALS, INC.
                                                PO BOX 409211                        ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                     INVOICE DATE     7/06/20
                                                                                                    PAGE    2
INVOICE TO
                                                                  RECEIVED BY                  CONTRACT NO.
    DEMAND ELECTRIC INC.                                          ANDREW, KOURKOUM                  101545959
    3133 31ST ST 2ND FLOOR
                                                                  PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                  TO FOLLOW
                                                                  JOB NO.
                                                                  14- DEMAND ELECTRIC
JOB ADDRESS
                                                                  BRANCH
DEMAND ELECTRIC INC.                                                       NEW YORK POWER & HVAC PC104
                                                                  0104
181 WALKER STRET
STATEN ISLAND, NY 10302                                           40 CHARLOTTE AVE
                                                                  HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                 516-937-1500


. QTY EQUIPMENT #                                           Min          Day          Week     4 Week           Amount
.




.                                                                                          775.00




                                                                               SUBTOTAL                    775.00

                                    NET DUE UPON RECEIPT                       TAX                         68.78
                                                                               INVOICE TOTAL
          PREVENTIVE MAINT INV                                                                             843.78

                                                                                                            EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 23 of 86 PageID #: 177
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0006
                                    SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     7/06/20
                                                                                               PAGE   1
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
 DEMAND ELECTRIC INC.                                           ANDREW, KOURKOUM               101545959
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 TO FOLLOW
                                                                 JOB NO.
                                                                 14- DEMAND ELECTRIC
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                      NEW YORK POWER & HVAC PC104
                                                                 0104
181 WALKER STRET
STATEN ISLAND, NY 10302                                          40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                516-937-1500


. QTY EQUIPMENT #                                   Min      Day     Week 4 Week                           Amount
.
        36KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                                N/C
        1016745    Make: MQ POWER Model: DCA45SSIU4F Ser #: 7251859
        HR OUT: 7175.000 HR IN:               TOTAL: 7175.000
   ======================================================================
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 RTNSERVPPSM                   EA     775.000                                                       775.00
        MAINTENANCE PERFORMED SMALL ENGINE
        PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
        MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
        FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
        CORRECT ALL AS FOUND.
        PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
        EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
        A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
        14 DAYS OR MORE (NON-METERED EQUIPMENT)
         DATE PERFORMED 06/25/20 UNIT #1016745
         JOBSITE 181 WALKER STRET, STATEN ISLAND
         RENTAL CONTRACT # 000101545959
         HOURS USED 759
         HOURS ON UNIT 7934.000

                                                                                  CONTINUED




                                                                          SUBTOTAL


                                    NET DUE UPON RECEIPT                  TAX

                                                                          INVOICE TOTAL
        PREVENTIVE MAINT INV

                                                                                                      EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 24 of 86 PageID #: 178
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0006
                                      SUNBELT RENTALS, INC.
                                                PO BOX 409211                        ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                     INVOICE DATE     7/06/20
                                                                                                    PAGE    2
INVOICE TO
                                                                  RECEIVED BY                  CONTRACT NO.
    DEMAND ELECTRIC INC.                                          ANDREW, KOURKOUM                  101545959
    3133 31ST ST 2ND FLOOR
                                                                  PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                  TO FOLLOW
                                                                  JOB NO.
                                                                  14- DEMAND ELECTRIC
JOB ADDRESS
                                                                  BRANCH
DEMAND ELECTRIC INC.                                                       NEW YORK POWER & HVAC PC104
                                                                  0104
181 WALKER STRET
STATEN ISLAND, NY 10302                                           40 CHARLOTTE AVE
                                                                  HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                 516-937-1500


. QTY EQUIPMENT #                                           Min          Day          Week     4 Week           Amount
.




.                                                                                          775.00




                                                                               SUBTOTAL                    775.00

                                    NET DUE UPON RECEIPT                       TAX                         68.78
                                                                               INVOICE TOTAL
          PREVENTIVE MAINT INV                                                                             843.78

                                                                                                            EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 25 of 86 PageID #: 179
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0004
                                    SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     7/06/20
                                                                                               PAGE   1
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
 DEMAND ELECTRIC INC.                                           ANDREW, KOURKOUM               101545959
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 TO FOLLOW
                                                                 JOB NO.
                                                                 14- DEMAND ELECTRIC
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                      NEW YORK POWER & HVAC PC104
                                                                 0104
181 WALKER STRET
STATEN ISLAND, NY 10302                                          40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                516-937-1500


. QTY EQUIPMENT #                                   Min      Day     Week 4 Week                           Amount
.
        36KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                                N/C
        10240857 Make: MQ POWER Model: DCA45SSIU4F Ser #: 7253495
        HR OUT: 324.000    HR IN:             TOTAL: 324.000
   ======================================================================
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 RTNSERVPPSM                   EA     775.000                                                       775.00
        MAINTENANCE PERFORMED SMALL ENGINE
        PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
        MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
        FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
        CORRECT ALL AS FOUND.
        PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
        EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
        A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
        14 DAYS OR MORE (NON-METERED EQUIPMENT)
         DATE PERFORMED 06/25/20 UNIT #10240857
         JOBSITE 181 WALKER STRET, STATEN ISLAND
         RENTAL CONTRACT # 000101545959
         HOURS USED 775
         HOURS ON UNIT 1099.000

                                                                                  CONTINUED




                                                                          SUBTOTAL


                                    NET DUE UPON RECEIPT                  TAX

                                                                          INVOICE TOTAL
        PREVENTIVE MAINT INV

                                                                                                      EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 26 of 86 PageID #: 180
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0004
                                      SUNBELT RENTALS, INC.
                                                PO BOX 409211                        ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                     INVOICE DATE     7/06/20
                                                                                                    PAGE    2
INVOICE TO
                                                                  RECEIVED BY                  CONTRACT NO.
    DEMAND ELECTRIC INC.                                          ANDREW, KOURKOUM                  101545959
    3133 31ST ST 2ND FLOOR
                                                                  PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                  TO FOLLOW
                                                                  JOB NO.
                                                                  14- DEMAND ELECTRIC
JOB ADDRESS
                                                                  BRANCH
DEMAND ELECTRIC INC.                                                       NEW YORK POWER & HVAC PC104
                                                                  0104
181 WALKER STRET
STATEN ISLAND, NY 10302                                           40 CHARLOTTE AVE
                                                                  HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                 516-937-1500


. QTY EQUIPMENT #                                           Min          Day          Week     4 Week           Amount
.




.                                                                                          775.00




                                                                               SUBTOTAL                    775.00

                                    NET DUE UPON RECEIPT                       TAX                         68.78
                                                                               INVOICE TOTAL
          PREVENTIVE MAINT INV                                                                             843.78

                                                                                                            EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 27 of 86 PageID #: 181
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0007
                                    SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     7/06/20
                                                                                               PAGE   1
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
 DEMAND ELECTRIC INC.                                           ANDREW, KOURKOUM               101545959
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 TO FOLLOW
                                                                 JOB NO.
                                                                 14- DEMAND ELECTRIC
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                      NEW YORK POWER & HVAC PC104
                                                                 0104
181 WALKER STRET
STATEN ISLAND, NY 10302                                          40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                516-937-1500


. QTY EQUIPMENT #                                   Min      Day     Week 4 Week                           Amount
.
        56KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                                N/C
        1037972    Make: MQ POWER Model: MPQ56SG Ser #: 5600037
        HR OUT: 1.000      HR IN:             TOTAL: 1.000
   ======================================================================
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 RTNSERVPPSM                   EA     775.000                                                       775.00
        MAINTENANCE PERFORMED SMALL ENGINE
        PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
        MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
        FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
        CORRECT ALL AS FOUND.
        PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
        EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
        A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
        14 DAYS OR MORE (NON-METERED EQUIPMENT)
         DATE PERFORMED 06/24/20 UNIT #1037972
         JOBSITE 181 WALKER STRET, STATEN ISLAND
         RENTAL CONTRACT # 000101545959
         HOURS USED 699
         HOURS ON UNIT 700.000

                                                                                  CONTINUED




                                                                          SUBTOTAL


                                    NET DUE UPON RECEIPT                  TAX

                                                                          INVOICE TOTAL
        PREVENTIVE MAINT INV

                                                                                                      EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 28 of 86 PageID #: 182
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0007
                                      SUNBELT RENTALS, INC.
                                                PO BOX 409211                        ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                     INVOICE DATE     7/06/20
                                                                                                    PAGE    2
INVOICE TO
                                                                  RECEIVED BY                  CONTRACT NO.
    DEMAND ELECTRIC INC.                                          ANDREW, KOURKOUM                  101545959
    3133 31ST ST 2ND FLOOR
                                                                  PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                  TO FOLLOW
                                                                  JOB NO.
                                                                  14- DEMAND ELECTRIC
JOB ADDRESS
                                                                  BRANCH
DEMAND ELECTRIC INC.                                                       NEW YORK POWER & HVAC PC104
                                                                  0104
181 WALKER STRET
STATEN ISLAND, NY 10302                                           40 CHARLOTTE AVE
                                                                  HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                 516-937-1500


. QTY EQUIPMENT #                                           Min          Day          Week     4 Week           Amount
.




.                                                                                          775.00




                                                                               SUBTOTAL                    775.00

                                    NET DUE UPON RECEIPT                       TAX                         68.78
                                                                               INVOICE TOTAL
          PREVENTIVE MAINT INV                                                                             843.78

                                                                                                            EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 29 of 86 PageID #: 183
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0010
                                       SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     7/07/20
                                                                                               PAGE     1
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
    DEMAND ELECTRIC INC.                                        ANDREW, KOURKOUM               101545959
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 TO FOLLOW
                                                                 JOB NO.
                                                                 14- DEMAND ELECTRIC
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                      NORTH NEW JERSEY P&P PC1008
                                                                 1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                          800 RIVERVIEW DR
                                                                 TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                732-697-0117


. QTY EQUIPMENT #                                  Min      Day     Week                  4 Week            Amount
.
     1 4000W NARROW HORIZONTAL MAST LIGHT TOWER 175.00 175.00 420.00                      705.00            705.00
        602129     Make: MAGNUM Model: MLT3060M Ser #: 1215311
        HR OUT: 4853.000 HR IN:              TOTAL: 4853.000
     1 4000W NARROW HORIZONTAL MAST LIGHT TOWER 175.00 175.00 420.00                      705.00            705.00
        602131     Make: MAGNUM Model: MLT3060 Ser #: 1303786
        HR OUT: 4450.000 HR IN:              TOTAL: 4450.000
                                                    Rental Sub-total:                                    1410.00
  SALES ITEMS:
   Qty Item number                   Unit     Price
      1 ENVIRONMENTAL                 EA     22.560                                                          22.56
        ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
      1 RENTAL PROTECTION PLAN        EA                                                                    211.50


           BILLED FOR FOUR WEEKS 6/16/20 THRU 7/13/20.




.                                                                                    1644.06




                                                                          SUBTOTAL                    1644.06

                                    NET DUE UPON RECEIPT                  TAX                         145.92
                                                                          INVOICE TOTAL
          4 WEEK BILL                                                                                 1789.98

                                                                                                        EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 30 of 86 PageID #: 184
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0008
                                    SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     7/06/20
                                                                                               PAGE   1
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
 DEMAND ELECTRIC INC.                                           ANDREW, KOURKOUM               101545959
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 TO FOLLOW
                                                                 JOB NO.
                                                                 14- DEMAND ELECTRIC
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                      NEW YORK POWER & HVAC PC104
                                                                 0104
181 WALKER STRET
STATEN ISLAND, NY 10302                                          40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                516-937-1500


. QTY EQUIPMENT #                                   Min      Day     Week 4 Week                           Amount
.
        36KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                                N/C
        10240833 Make: MQ POWER Model: DCA45SSIU4F Ser #: 7253416
        HR OUT: 154.000    HR IN:             TOTAL: 154.000
   ======================================================================
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 RTNSERVPPSM                   EA     775.000                                                       775.00
        MAINTENANCE PERFORMED SMALL ENGINE
        PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
        MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
        FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
        CORRECT ALL AS FOUND.
        PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
        EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
        A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
        14 DAYS OR MORE (NON-METERED EQUIPMENT)
         DATE PERFORMED 06/24/20 UNIT #10240833
         JOBSITE 181 WALKER STRET, STATEN ISLAND
         RENTAL CONTRACT # 000101545959
         HOURS USED 774
         HOURS ON UNIT 928.000

                                                                                  CONTINUED




                                                                          SUBTOTAL


                                    NET DUE UPON RECEIPT                  TAX

                                                                          INVOICE TOTAL
        PREVENTIVE MAINT INV

                                                                                                      EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 31 of 86 PageID #: 185
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0008
                                      SUNBELT RENTALS, INC.
                                                PO BOX 409211                        ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                     INVOICE DATE     7/06/20
                                                                                                    PAGE    2
INVOICE TO
                                                                  RECEIVED BY                  CONTRACT NO.
    DEMAND ELECTRIC INC.                                          ANDREW, KOURKOUM                  101545959
    3133 31ST ST 2ND FLOOR
                                                                  PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                  TO FOLLOW
                                                                  JOB NO.
                                                                  14- DEMAND ELECTRIC
JOB ADDRESS
                                                                  BRANCH
DEMAND ELECTRIC INC.                                                       NEW YORK POWER & HVAC PC104
                                                                  0104
181 WALKER STRET
STATEN ISLAND, NY 10302                                           40 CHARLOTTE AVE
                                                                  HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                 516-937-1500


. QTY EQUIPMENT #                                           Min          Day          Week     4 Week           Amount
.




.                                                                                          775.00




                                                                               SUBTOTAL                    775.00

                                    NET DUE UPON RECEIPT                       TAX                         68.78
                                                                               INVOICE TOTAL
          PREVENTIVE MAINT INV                                                                             843.78

                                                                                                            EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 32 of 86 PageID #: 186
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  101514746-0008
                                      SUNBELT RENTALS, INC.
                                                PO BOX 409211                     ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE     7/22/20
                                                                                                 PAGE     1
INVOICE TO
                                                                 RECEIVED BY                CONTRACT NO.
    DEMAND ELECTRIC INC.                                        ANDREW, KOURKOUM                 101514746
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 TBD
                                                                 JOB NO.
                                                                 1 - P.S. 375
JOB ADDRESS
                                                                 BRANCH
P.S. 375                                                                  NEW YORK POWER & HVAC PC104
                                                                 0104
141 E 111TH ST
NEW YORK, NY 10029 2641                                          40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                516-937-1500


. QTY EQUIPMENT #                                  Min      Day     Week                    4 Week            Amount
.
     1 4000W NARROW VERTICAL MAST LIGHT TOWER 175.00 175.00 420.00                          705.00            705.00
        10190305 Make: WACKER Model: LTV6L Ser #: WNCLTV01EPUM06295
        HR OUT: 1259.000 HR IN:              TOTAL: 1259.000
     1 4000W NARROW VERTICAL MAST LIGHT TOWER 175.00 175.00 420.00                          705.00            705.00
        10190320 Make: WACKER Model: LTV6L Ser #: WNCLTV01TPUM06509
        HR OUT: 258.000    HR IN:            TOTAL: 258.000
                                                    Rental Sub-total:                                      1410.00
  SALES ITEMS:
   Qty Item number                   Unit     Price
      1 ENVIRONMENTAL                 EA     22.560                                                            22.56
        ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
      1 RENTAL PROTECTION PLAN        EA                                                                      211.50


           BILLED FOR FOUR WEEKS 7/13/20 THRU 8/09/20.




.                                                                                      1644.06




                                                                            SUBTOTAL                    1644.06

                                    NET DUE UPON RECEIPT                    TAX                         145.92
                                                                            INVOICE TOTAL
          4 WEEK BILL                                                                                   1789.98

                                                                                                          EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 33 of 86 PageID #: 187
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0011
                                       SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     7/23/20
                                                                                               PAGE     1
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
    DEMAND ELECTRIC INC.                                        ANDREW, KOURKOUM               101545959
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 TO FOLLOW
                                                                 JOB NO.
                                                                 14- DEMAND ELECTRIC
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                      NORTH NEW JERSEY P&P PC1008
                                                                 1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                          800 RIVERVIEW DR
                                                                 TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                732-697-0117


. QTY EQUIPMENT #                                  Min      Day     Week                  4 Week            Amount
.
     1 4000W NARROW HORIZONTAL MAST LIGHT TOWER 175.00 175.00 420.00                      705.00            705.00
        602129     Make: MAGNUM Model: MLT3060M Ser #: 1215311
        HR OUT: 4853.000 HR IN:              TOTAL: 4853.000
     1 4000W NARROW HORIZONTAL MAST LIGHT TOWER 175.00 175.00 420.00                      705.00            705.00
        602131     Make: MAGNUM Model: MLT3060 Ser #: 1303786
        HR OUT: 4450.000 HR IN:              TOTAL: 4450.000
                                                    Rental Sub-total:                                    1410.00
  SALES ITEMS:
   Qty Item number                   Unit     Price
      1 ENVIRONMENTAL                 EA     22.560                                                          22.56
        ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
      1 RENTAL PROTECTION PLAN        EA                                                                    211.50


           BILLED FOR FOUR WEEKS 7/14/20 THRU 8/10/20.




.                                                                                    1644.06




                                                                          SUBTOTAL                    1644.06

                                    NET DUE UPON RECEIPT                  TAX                         145.92
                                                                          INVOICE TOTAL
          4 WEEK BILL                                                                                 1789.98

                                                                                                        EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 34 of 86 PageID #: 188
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  101514746-0009
                                      SUNBELT RENTALS, INC.
                                                PO BOX 409211                     ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE     8/07/20
                                                                                                 PAGE   1
INVOICE TO
                                                                 RECEIVED BY                 CONTRACT NO.
    DEMAND ELECTRIC INC.                                        ANDREW, KOURKOUM                 101514746
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 TBD
                                                                 JOB NO.
                                                                 1 - P.S. 375
JOB ADDRESS
                                                                 BRANCH
P.S. 375                                                                  NEW YORK POWER & HVAC PC104
                                                                 0104
141 E 111TH ST
NEW YORK, NY 10029 2641                                          40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                516-937-1500


. QTY EQUIPMENT #                                  Min    Day    Week                       4 Week           Amount
.
     1 4000W NARROW VERTICAL MAST LIGHT TOWER 175.00 175.00 420.00                          705.00             N/C
        10190305 Make: WACKER Model: LTV6L Ser #: WNCLTV01EPUM06295
        HR OUT: 1259.000 HR IN: 1268.000     TOTAL: 9.000
     1 4000W NARROW VERTICAL MAST LIGHT TOWER 175.00 175.00 420.00                          705.00              N/C
        10190320 Make: WACKER Model: LTV6L Ser #: WNCLTV01TPUM06509
        HR OUT: 258.000    HR IN: 259.000    TOTAL: 1.000
  SALES ITEMS:
   Qty Item number                   Unit     Price
      2 DIESEL                        EA      4.500                                                            9.00
        DIESEL 2141XXX0000
      1 RF                            EA                                                                     N/C
        RETURNED FULL
      1 RENTAL PROTECTION PLAN        EA


           FINAL BILL: 8/10/20 12:00 PM THRU 8/06/20 11:30 AM.




.                                                                                           9.00




                                                                            SUBTOTAL                     9.00

                                    NET DUE UPON RECEIPT                    TAX                             .80
                                                                            INVOICE TOTAL
          RENTAL RETURN                                                                                  9.80

                                                                                                        EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 35 of 86 PageID #: 189
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0012
                                       SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     8/11/20
                                                                                               PAGE    1
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
    DEMAND ELECTRIC INC.                                        ANDREW, KOURKOUM               101545959
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 TO FOLLOW
                                                                 JOB NO.
                                                                 14- DEMAND ELECTRIC
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                      NORTH NEW JERSEY P&P PC1008
                                                                 1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                          800 RIVERVIEW DR
                                                                 TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                732-697-0117


. QTY EQUIPMENT #                                  Min     Day                   Week     4 Week           Amount
.
     1 4000W NARROW HORIZONTAL MAST LIGHT TOWER 175.00 175.00                  420.00     705.00             N/C
        602129     Make: MAGNUM Model: MLT3060M Ser #: 1215311
        HR OUT: 4853.000 HR IN: 4888.900     TOTAL: 35.900
     1 4000W NARROW HORIZONTAL MAST LIGHT TOWER 175.00 175.00                  420.00     705.00               N/C
        602131     Make: MAGNUM Model: MLT3060 Ser #: 1303786
        HR OUT: 4450.000 HR IN: 4482.000     TOTAL: 32.000
  SALES ITEMS:
   Qty Item number                  Unit      Price
     20 DIESEL                       EA       8.250                                                        165.00
        DIESEL 2141XXX0000
     20 DIESEL                       EA       8.250                                                        165.00
        DIESEL 2141XXX0000
      1 RENTAL PROTECTION PLAN       EA


           FINAL BILL: 8/11/20 05:00 AM THRU 8/06/20 11:30 AM.




.                                                                                     330.00




                                                                          SUBTOTAL                    330.00

                                    NET DUE UPON RECEIPT                  TAX                         29.28
                                                                          INVOICE TOTAL
          RENTAL RETURN                                                                               359.28

                                                                                                       EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 36 of 86 PageID #: 190
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0013
                                     SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     1/28/21
                                                                                               PAGE   1
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
 DEMAND ELECTRIC INC.                                           ANDREW, KOURKOUM               101545959
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 TO FOLLOW
                                                                 JOB NO.
                                                                 14- DEMAND ELECTRIC
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                      NORTH NEW JERSEY P&P PC1008
                                                                 1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                          800 RIVERVIEW DR
                                                                 TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                732-697-0117


. QTY  EQUIPMENT #                                 Min    Day     Week 4 Week                           Amount
.
    1  36KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                           2405.00-
       1012366    Make: MQ POWER Model: DCA45SSIU4F Ser #: 7251578
    1  36KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                           2405.00-
       1016748    Make: MQ POWER Model: DCA45SSIU4F Ser #: 7251869
    1  36KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                           2405.00-
       1016745    Make: MQ POWER Model: DCA45SSIU4F Ser #: 7251859
    1  36KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                           2405.00-
       10240833 Make: MQ POWER Model: DCA45SSIU4F Ser #: 7253416
    1  36KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                           2405.00-
       10240857 Make: MQ POWER Model: DCA45SSIU4F Ser #: 7253495
    1  36KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                           2405.00-
       10240858 Make: MQ POWER Model: DCA45SSIU4F Ser #: 7253468
    1  36KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                           2405.00-
       10240860 Make: MQ POWER Model: DCA45SSIU4F Ser #: 7253415
    1  36KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                           2405.00-
       996903     Make: MQ POWER Model: DCA45SSIU4F Ser #: 7251822
    1  56KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                           2405.00-
       1037972    Make: MQ POWER Model: MPQ56SG Ser #: 5600037
    1  4000W NARROW HORIZONTAL MAST LIGHT TOWER 175.00 175.00 420.00 705.00                             705.00-
       602129     Make: MAGNUM Model: MLT3060M Ser #: 1215311
    1  4000W NARROW HORIZONTAL MAST LIGHT TOWER 175.00 175.00 420.00 705.00                             705.00-
       602131     Make: MAGNUM Model: MLT3060 Ser #: 1303786
 SALES ITEMS:
  Qty Item number                   Unit      Price
                                                                   CONTINUED




                                                                          SUBTOTAL               CONTINUED

                                    NET DUE UPON RECEIPT                  TAX

                                                                          INVOICE TOTAL
        CREDIT MEMO

                                                                                                      EMAILINV (Rev 07/27/17)
            Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 37 of 86 PageID #: 191
                                            INVOICE
                                    SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0013
                                        SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     1/28/21
                                                                                               PAGE     2
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
    DEMAND ELECTRIC INC.                                        ANDREW, KOURKOUM               101545959
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 TO FOLLOW
                                                                 JOB NO.
                                                                 14- DEMAND ELECTRIC
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                      NORTH NEW JERSEY P&P PC1008
                                                                 1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                          800 RIVERVIEW DR
                                                                 TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                732-697-0117


    SALES  ITEMS:
     Qty   Item number                  Unit           Price
        9  NRI92028                      EA          245.000                                             2205.00-
           PERMIT FEE
        1  TOLLS                         EA          500.000                                              500.00-
           TOLL CHARGES
        1  DLPKSRCHG                     EA          324.000                                              324.00-
           TRANSPORTATION SURCHARGE
        1  ENVIRONMENTAL                 EA          368.880                                              368.88-
           ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
            Reason: 1 CREDIT AND REBILL
         1 RENTAL PROTECTION PLAN        EA                                                              3458.25-

            DELIVERY CHARGE                                                                              1200.00-
            PICKUP CHARGE                                                                                1200.00-


            This credit memo only applies to invoice #101545959-0001,
            for the amount of 35178.76.



.                                                                                  32311.13-




                                                                          SUBTOTAL                32311.13-

                                    NET DUE UPON RECEIPT                  TAX                         2867.63-
                                                                          INVOICE TOTAL
          CREDIT MEMO                                                                             35178.76-

                                                                                                        EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 38 of 86 PageID #: 192
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  101708520-0002
                                       SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     7/14/20
                                                                                               PAGE     1
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
    DEMAND ELECTRIC INC.                                        ANDREW, KOURKOUMELIS           101708520
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 TO FOLLOW
                                                                 JOB NO.
                                                                 14- DEMAND ELECTRIC
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                      NORTH NEW JERSEY P&P PC1008
                                                                 1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                          800 RIVERVIEW DR
                                                                 TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                732-697-0117


. QTY EQUIPMENT #                                 Min      Day     Week                   4 Week          Amount
.
   11 6' X 10' CONTAINMENT BERM                 67.00    67.00 170.00                     505.00         3740.00
          Billed from 6/19/20 thru 7/01/20
        ONE FOR EACH GEN. CUSTOMER WILL INSTALL
                                                   Rental Sub-total:                                     3740.00
     1 RENTAL PROTECTION PLAN                                                                             561.00


           FINAL BILL: 6/19/20 11:00 AM THRU 7/01/20 08:00 AM.




.                                                                                    4301.00




                                                                          SUBTOTAL                    4301.00

                                    NET DUE UPON RECEIPT                  TAX                         381.72
                                                                          INVOICE TOTAL
          RENTAL RETURN                                                                               4682.72

                                                                                                        EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 39 of 86 PageID #: 193
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0003
                                    SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     7/06/20
                                                                                               PAGE   1
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
 DEMAND ELECTRIC INC.                                           ANDREW, KOURKOUM               101545959
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 TO FOLLOW
                                                                 JOB NO.
                                                                 14- DEMAND ELECTRIC
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                      NEW YORK POWER & HVAC PC104
                                                                 0104
181 WALKER STRET
STATEN ISLAND, NY 10302                                          40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                516-937-1500


. QTY EQUIPMENT #                                   Min      Day     Week 4 Week                           Amount
.
        36KW DIESEL GENERATOR                    400.00 400.00 975.00 2405.00                                N/C
        10240860 Make: MQ POWER Model: DCA45SSIU4F Ser #: 7253415
        HR OUT: 233.000    HR IN:             TOTAL: 233.000
   ======================================================================
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 RTNSERVPPSM                   EA     775.000                                                       775.00
        MAINTENANCE PERFORMED SMALL ENGINE
        PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
        MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
        FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
        CORRECT ALL AS FOUND.
        PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
        EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
        A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
        14 DAYS OR MORE (NON-METERED EQUIPMENT)
         DATE PERFORMED 06/30/20 UNIT #10240860
         JOBSITE 181 WALKER STRET, STATEN ISLAND
         RENTAL CONTRACT # 000101545959
         HOURS USED 754
         HOURS ON UNIT 987.000

                                                                                  CONTINUED




                                                                          SUBTOTAL


                                    NET DUE UPON RECEIPT                  TAX

                                                                          INVOICE TOTAL
        PREVENTIVE MAINT INV

                                                                                                      EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 40 of 86 PageID #: 194
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  101545959-0003
                                      SUNBELT RENTALS, INC.
                                                PO BOX 409211                        ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                     INVOICE DATE     7/06/20
                                                                                                    PAGE    2
INVOICE TO
                                                                  RECEIVED BY                  CONTRACT NO.
    DEMAND ELECTRIC INC.                                          ANDREW, KOURKOUM                  101545959
    3133 31ST ST 2ND FLOOR
                                                                  PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                  TO FOLLOW
                                                                  JOB NO.
                                                                  14- DEMAND ELECTRIC
JOB ADDRESS
                                                                  BRANCH
DEMAND ELECTRIC INC.                                                       NEW YORK POWER & HVAC PC104
                                                                  0104
181 WALKER STRET
STATEN ISLAND, NY 10302                                           40 CHARLOTTE AVE
                                                                  HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                 516-937-1500


. QTY EQUIPMENT #                                           Min          Day          Week     4 Week           Amount
.




.                                                                                          775.00




                                                                               SUBTOTAL                    775.00

                                    NET DUE UPON RECEIPT                       TAX                         68.78
                                                                               INVOICE TOTAL
          PREVENTIVE MAINT INV                                                                             843.78

                                                                                                            EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 41 of 86 PageID #: 195
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  102151991-0003
                                     SUNBELT RENTALS, INC.
                                                PO BOX 409211                    ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                 INVOICE DATE     7/16/20
                                                                                                PAGE   1
INVOICE TO
                                                                 RECEIVED BY               CONTRACT NO.
 DEMAND ELECTRIC INC.                                           ANDREW, ANDREW                  102151991
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 QUOTE
                                                                 JOB NO.
                                                                 2
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                       NORTH NEW JERSEY P&P PC1008
                                                                 1008
501 BRIELLE AVE
STATEN ISLAND, NY 10314 6429                                     800 RIVERVIEW DR
                                                                 TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 917-299-4862                                732-697-0117


. QTY EQUIPMENT #                                Min      Day    Week 4 Week                             Amount
.
    1 36KW DIESEL GENERATOR                   400.00 400.00 975.00 2405.00                              1950.00
      10304481 Make: MQ POWER Model: DCA45SSIU4F Ser #: 7253603
      HR OUT: 2.000      HR IN: 309.900    TOTAL: 307.900
         Billed from 7/03/20 thru 7/14/20
       208V 1PH
       ** Single Shift Rates **
       Rsv created by: 85332
    1 36KW DIESEL GENERATOR                   400.00 400.00 975.00 2405.00                              1950.00
      996900     Make: MQ POWER Model: DCA45SSIU4F Ser #: 7251808
      HR OUT: 6787.000 HR IN: 7070.500     TOTAL: 283.500
       208V 1PH
       ** Single Shift Rates **
       Rsv created by: 85332
    1 56KW DIESEL GENERATOR                   400.00 400.00 975.00 2405.00                              1950.00
      1045611    Make: MQ POWER Model: MPQ56SG Ser #: 5600047
      HR OUT: 6719.000 HR IN: 6795.000     TOTAL: 76.000
       208V 1PH
       ** Single Shift Rates **
       Rsv created by: 85332
    1 56KW DIESEL GENERATOR                   400.00 400.00 975.00 2405.00                              1950.00
      1068398    Make: MQ POWER Model: MQP56SG Ser #: 5600120
      HR OUT: 11335.10 HR IN: 11606.000 TOTAL: 270.900
       208V 1PH
       ** Single Shift Rates **
                                                                  CONTINUED




                                                                           SUBTOTAL


                                    NET DUE UPON RECEIPT                   TAX

                                                                           INVOICE TOTAL
        RENTAL RETURN

                                                                                                       EMAILINV (Rev 07/27/17)
            Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 42 of 86 PageID #: 196
                                            INVOICE
                                    SEND ALL PAYMENTS TO:            INVOICE NO.  102151991-0003
                                        SUNBELT RENTALS, INC.
                                                PO BOX 409211                        ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                     INVOICE DATE     7/16/20
                                                                                                    PAGE     2
INVOICE TO
                                                                  RECEIVED BY                  CONTRACT NO.
    DEMAND ELECTRIC INC.                                          ANDREW, ANDREW                    102151991
    3133 31ST ST 2ND FLOOR
                                                                  PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                  QUOTE
                                                                  JOB NO.
                                                                  2
JOB ADDRESS
                                                                  BRANCH
DEMAND ELECTRIC INC.                                                        NORTH NEW JERSEY P&P PC1008
                                                                  1008
501 BRIELLE AVE
STATEN ISLAND, NY 10314 6429                                      800 RIVERVIEW DR
                                                                  TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 917-299-4862                                 732-697-0117


. QTY EQUIPMENT #                                           Min          Day          Week     4 Week            Amount
.
       Rsv created by: 85332
                                                             Rental Sub-total:                                7800.00
    SALES   ITEMS:
     Qty    Item number                  Unit      Price
        1   ENVIRONMENTAL                 EA     124.800                                                       124.80
            ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
        1   RENTAL PROTECTION PLAN        EA                                                                  1170.00


            FINAL BILL: 7/03/20 10:00 AM THRU 7/14/20 07:30 PM.




.                                                                                         9094.80




                                                                               SUBTOTAL                    9094.80

                                    NET DUE UPON RECEIPT                       TAX                         807.16
                                                                               INVOICE TOTAL
          RENTAL RETURN                                                                                    9901.96

                                                                                                             EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 43 of 86 PageID #: 197
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  102355392-0001
                                       SUNBELT RENTALS, INC.
                                                PO BOX 409211                    ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                 INVOICE DATE     6/25/20
                                                                                                PAGE     1
INVOICE TO
                                                                 RECEIVED BY               CONTRACT NO.
    DEMAND ELECTRIC INC.                                         KOURKOUMELIS, ANDREW           102355392
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 TO FOLLOW
                                                                 JOB NO.
                                                                 2
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                       NORTH NEW JERSEY P&P PC1008
                                                                 1008
501 BRIELLE AVE
STATEN ISLAND, NY 10314 6429                                     800 RIVERVIEW DR
                                                                 TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 917-299-4862                                732-697-0117


. QTY EQUIPMENT #                                            Min      Day     Week         4 Week          Amount
.
    4 6' X 10' CONTAINMENT BERM                            67.00    67.00 170.00           505.00         2020.00
                                                              Rental Sub-total:                           2020.00
         1 RENTAL PROTECTION PLAN                                                                          303.00


           BILLED FOR FOUR WEEKS 6/08/20 THRU 7/05/20.




.                                                                                     2323.00




                                        COPY
                                                                           SUBTOTAL                    2323.00

                                    NET DUE UPON RECEIPT                   TAX                         206.17
                                                                           INVOICE TOTAL
          4 WEEK BILL                                                                                  2529.17

                                                                                                         EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 44 of 86 PageID #: 198
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  102721925-0001
                                    SUNBELT RENTALS, INC.
                                                 PO BOX 409211                    ACCOUNT NO.    557576
                                             ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE   6/22/20
                                                                                                 Page: 1
INVOICE TO
                                                                   RECEIVED BY              CONTRACT NO.
DEMAND ELECTRIC INC.                                               DEMETRI,                   102721925
3133 31ST ST 2ND FLOOR                                             PURCHASE ORDER NO.
ASTORIA, NY 11106                                                  TBD

                                                                   JOB NO.
                                                                   13- DEMAND ELECTRIC
JOB ADDRESS
                                                                   BRANCH
DEMAND ELECTRIC INC.                                                      NEW YORK POWER & HVAC PC104
                                                                   0104
168 HOOKER PL
STATEN ISLAND, NY 10302 1639                                       40 CHARLOTTE AVE
                                                                   HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                  516-937-1500


    Qty Item number                             Unit       Price                                           Amount
      1 MAINTENANCE PERFORMED LARGE ENGI EA    775.000                                                     775.00
        RTNSERVPPLG
       PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
       MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
       FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
       CORRECT ALL AS FOUND.
       PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
       EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
       A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
       14 DAYS OR MORE (NON-METERED EQUIPMENT)
        Pm service at cust site 5am shutdown
        asset 10240860
        06/06/20
        SHIP TO: DEMAND ELECTRIC INC.
            168 HOOKER PL
            STATEN ISLAND, NY 10302 1639




                  COPY




  All Your Equipment Needs...                                               SUBTOTAL                       775.00
           One Company.
                                    NET DUE UPON RECEIPT                    TAX                              66.84
                                                                            INVOICE TOTAL
        SALES INVOICE                                                                                      841.84

                                                                                                      SALEEMAIL (Rev 06/17/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 45 of 86 PageID #: 199
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  102723965-0001
                                    SUNBELT RENTALS, INC.
                                                 PO BOX 409211                    ACCOUNT NO.    557576
                                             ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE   6/22/20
                                                                                                 Page: 1
INVOICE TO
                                                                   RECEIVED BY              CONTRACT NO.
DEMAND ELECTRIC INC.                                               DEMETRI,                   102723965
3133 31ST ST 2ND FLOOR                                             PURCHASE ORDER NO.
ASTORIA, NY 11106                                                  TBD

                                                                   JOB NO.
                                                                   13- DEMAND ELECTRIC
JOB ADDRESS
                                                                   BRANCH
DEMAND ELECTRIC INC.                                                      NEW YORK POWER & HVAC PC104
                                                                   0104
168 HOOKER PL
STATEN ISLAND, NY 10302 1639                                       40 CHARLOTTE AVE
                                                                   HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                  516-937-1500


    Qty Item number                             Unit       Price                                           Amount
      1 MAINTENANCE PERFORMED LARGE ENGI EA    775.000                                                     775.00
        RTNSERVPPLG
       PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
       MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
       FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
       CORRECT ALL AS FOUND.
       PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
       EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
       A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
       14 DAYS OR MORE (NON-METERED EQUIPMENT)
        Pm service @ cust site 5am shutdown
        asset 1037972
        06/06/20
        hrs 305
        SHIP TO: DEMAND ELECTRIC INC.
            168 HOOKER PL
            STATEN ISLAND, NY 10302 1639




                  COPY




  All Your Equipment Needs...                                               SUBTOTAL                       775.00
           One Company.
                                    NET DUE UPON RECEIPT                    TAX                              66.84
                                                                            INVOICE TOTAL
        SALES INVOICE                                                                                      841.84

                                                                                                      SALEEMAIL (Rev 06/17/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 46 of 86 PageID #: 200
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  102724606-0001
                                    SUNBELT RENTALS, INC.
                                                 PO BOX 409211                    ACCOUNT NO.    557576
                                             ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE   6/22/20
                                                                                                 Page: 1
INVOICE TO
                                                                   RECEIVED BY              CONTRACT NO.
DEMAND ELECTRIC INC.                                               DEMETRI,                   102724606
3133 31ST ST 2ND FLOOR                                             PURCHASE ORDER NO.
ASTORIA, NY 11106                                                  TBD

                                                                   JOB NO.
                                                                   13- DEMAND ELECTRIC
JOB ADDRESS
                                                                   BRANCH
DEMAND ELECTRIC INC.                                                      NEW YORK POWER & HVAC PC104
                                                                   0104
168 HOOKER PL
STATEN ISLAND, NY 10302 1639                                       40 CHARLOTTE AVE
                                                                   HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                  516-937-1500


    Qty Item number                             Unit       Price                                           Amount
      1 MAINTENANCE PERFORMED LARGE ENGI EA    775.000                                                     775.00
        RTNSERVPPLG
       PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
       MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
       FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
       CORRECT ALL AS FOUND.
       PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
       EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
       A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
       14 DAYS OR MORE (NON-METERED EQUIPMENT)
        Pm service @ cust job site 5am shutdown
        asset 996903
        06/06/20
        hrs 5861
        SHIP TO: DEMAND ELECTRIC INC.
            168 HOOKER PL
            STATEN ISLAND, NY 10302 1639




                  COPY




  All Your Equipment Needs...                                               SUBTOTAL                       775.00
           One Company.
                                    NET DUE UPON RECEIPT                    TAX                              66.84
                                                                            INVOICE TOTAL
        SALES INVOICE                                                                                      841.84

                                                                                                      SALEEMAIL (Rev 06/17/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 47 of 86 PageID #: 201
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  102355392-0002
                                       SUNBELT RENTALS, INC.
                                                PO BOX 409211                      ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                   INVOICE DATE     7/16/20
                                                                                                  PAGE     1
INVOICE TO
                                                                   RECEIVED BY               CONTRACT NO.
    DEMAND ELECTRIC INC.                                           KOURKOUMELIS, ANDREW           102355392
    3133 31ST ST 2ND FLOOR
                                                                   PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                   TO FOLLOW
                                                                   JOB NO.
                                                                   2
JOB ADDRESS
                                                                   BRANCH
DEMAND ELECTRIC INC.                                                         NORTH NEW JERSEY P&P PC1008
                                                                   1008
501 BRIELLE AVE
STATEN ISLAND, NY 10314 6429                                       800 RIVERVIEW DR
                                                                   TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 917-299-4862                                  732-697-0117


. QTY EQUIPMENT #                                            Min       Day         Week      4 Week          Amount
.
    4 6' X 10' CONTAINMENT BERM                            67.00     67.00       170.00      505.00         1216.00
         Billed from 7/06/20 thru 7/14/20
                                                             Rental Sub-total:                              1216.00
         1 RENTAL PROTECTION PLAN                                                                            182.40


           FINAL BILL: 7/06/20 10:00 AM THRU 7/14/20 07:30 PM.




.                                                                                       1398.40




                                                                             SUBTOTAL                    1398.40

                                    NET DUE UPON RECEIPT                     TAX                         124.11
                                                                             INVOICE TOTAL
          RENTAL RETURN                                                                                  1522.51

                                                                                                           EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 48 of 86 PageID #: 202
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  102398568-0001
                                      SUNBELT RENTALS, INC.
                                                PO BOX 409211                      ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                   INVOICE DATE     6/12/20
                                                                                                  PAGE    1
INVOICE TO
                                                                 RECEIVED BY                 CONTRACT NO.
    DEMAND ELECTRIC INC.                                        ANDREW, ANDREW                    102398568
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 TBD
                                                                 JOB NO.
                                                                 16- DEMAND ELECTRIC
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                      NEW YORK POWER & HVAC PC104
                                                                 0104
2424 BOSTON RD
BRONX, NY 10467 9012                                             40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                516-937-1500


. QTY EQUIPMENT #                                   Min                Day          Week     4 Week           Amount
.
    10 CABLE RAMPS                                15.00              15.00         32.00      98.00             N/C
           Billed from 6/12/20 thru 6/12/20
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 NOTES                         EA                                                                      N/C
        NOTES
         DRIVER WAS ALREADY IN THE BRONX WHEN
         NOTIFIED TO CANCEL THIS DELIVERY.
         CANCELLED BY DIMITRI CANCELLED ORDER.
        DLPKSRCHG                     EA      62.500                                                          N/C
        TRANSPORTATION SURCHARGE
      1 RENTAL PROTECTION PLAN        EA

            DELIVERY CHARGE                                                                                   250.00


           FINAL BILL: 6/12/20 12:00 PM THRU 6/12/20 01:29 PM.



.                                                                                        250.00




                                        COPY
                                                                             SUBTOTAL                    250.00

                                    NET DUE UPON RECEIPT                     TAX                         22.19
                                                                             INVOICE TOTAL
          RENTAL RETURN                                                                                  272.19

                                                                                                          EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 49 of 86 PageID #: 203
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  102722288-0001
                                    SUNBELT RENTALS, INC.
                                                 PO BOX 409211                    ACCOUNT NO.    557576
                                             ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE   6/22/20
                                                                                                 Page: 1
INVOICE TO
                                                                   RECEIVED BY              CONTRACT NO.
DEMAND ELECTRIC INC.                                               DEMETRI,                   102722288
3133 31ST ST 2ND FLOOR                                             PURCHASE ORDER NO.
ASTORIA, NY 11106                                                  TBD

                                                                   JOB NO.
                                                                   13- DEMAND ELECTRIC
JOB ADDRESS
                                                                   BRANCH
DEMAND ELECTRIC INC.                                                      NEW YORK POWER & HVAC PC104
                                                                   0104
168 HOOKER PL
STATEN ISLAND, NY 10302 1639                                       40 CHARLOTTE AVE
                                                                   HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                  516-937-1500


    Qty Item number                             Unit       Price                                           Amount
      1 MAINTENANCE PERFORMED LARGE ENGI EA    775.000                                                     775.00
        RTNSERVPPLG
       PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
       MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
       FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
       CORRECT ALL AS FOUND.
       PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
       EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
       A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
       14 DAYS OR MORE (NON-METERED EQUIPMENT)
        Pm service @ customer site 5am
        asset 10240857
        hrs 621
        SHIP TO: DEMAND ELECTRIC INC.
            168 HOOKER PL
            STATEN ISLAND, NY 10302 1639




                  COPY




  All Your Equipment Needs...                                               SUBTOTAL                       775.00
           One Company.
                                    NET DUE UPON RECEIPT                    TAX                              66.84
                                                                            INVOICE TOTAL
        SALES INVOICE                                                                                      841.84

                                                                                                      SALEEMAIL (Rev 06/17/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 50 of 86 PageID #: 204
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  102724323-0001
                                    SUNBELT RENTALS, INC.
                                                 PO BOX 409211                    ACCOUNT NO.    557576
                                             ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE   6/22/20
                                                                                                 Page: 1
INVOICE TO
                                                                   RECEIVED BY              CONTRACT NO.
DEMAND ELECTRIC INC.                                               DEMETRI,                   102724323
3133 31ST ST 2ND FLOOR                                             PURCHASE ORDER NO.
ASTORIA, NY 11106                                                  TBD

                                                                   JOB NO.
                                                                   13- DEMAND ELECTRIC
JOB ADDRESS
                                                                   BRANCH
DEMAND ELECTRIC INC.                                                      NEW YORK POWER & HVAC PC104
                                                                   0104
168 HOOKER PL
STATEN ISLAND, NY 10302 1639                                       40 CHARLOTTE AVE
                                                                   HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                  516-937-1500


    Qty Item number                             Unit       Price                                           Amount
      1 MAINTENANCE PERFORMED LARGE ENGI EA    775.000                                                     775.00
        RTNSERVPPLG
       PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
       MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
       FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
       CORRECT ALL AS FOUND.
       PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
       EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
       A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
       14 DAYS OR MORE (NON-METERED EQUIPMENT)
        Pm service @ cust site 5am shutdown
        asset 1016745
        hrs 7456
        06/06/20
        SHIP TO: DEMAND ELECTRIC INC.
            168 HOOKER PL
            STATEN ISLAND, NY 10302 1639




                  COPY




  All Your Equipment Needs...                                               SUBTOTAL                       775.00
           One Company.
                                    NET DUE UPON RECEIPT                    TAX                              66.84
                                                                            INVOICE TOTAL
        SALES INVOICE                                                                                      841.84

                                                                                                      SALEEMAIL (Rev 06/17/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 51 of 86 PageID #: 205
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  102725875-0001
                                   SUNBELT RENTALS, INC.
                                                 PO BOX 409211                    ACCOUNT NO.    557576
                                             ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE   6/22/20
                                                                                                 Page: 1
INVOICE TO
                                                                   RECEIVED BY              CONTRACT NO.
DEMAND ELECTRIC INC.                                               ANDREW, ,K.                102725875
3133 31ST ST 2ND FLOOR                                             PURCHASE ORDER NO.
ASTORIA, NY 11106                                                  REFUELING

                                                                   JOB NO.
                                                                   14- DEMAND ELECTRIC
JOB ADDRESS
                                                                   BRANCH
DEMAND ELECTRIC INC.                                                      NORTH NEW JERSEY P&P PC1008
                                                                   1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                            800 RIVERVIEW DR
                                                                   TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                  732-697-0117


    Qty Item number                             Unit       Price                                           Amount
   79.6 2141XXX000                       EA      4.500                                                     358.20
        FUELSVC
        6/19/20 79.60 GALLONS OF FUEL/$4.50 GAL.
      1 FUEL DELIVERY FEE                EA    200.000                                                     200.00
        FUELDEL
        6/19/20 DELIVERY DROP FEE FOR FUEL UNDER
        400 GALLONS.
         DELIVERY CHARGE
         SHIP TO: DEMAND ELECTRIC INC.
             181 WALKER STRET
             STATEN ISLAND, NY 10302




                  COPY




  All Your Equipment Needs...                                               SUBTOTAL                       558.20
           One Company.
                                    NET DUE UPON RECEIPT                    TAX                              49.54
                                                                            INVOICE TOTAL
        SALES INVOICE                                                                                      607.74

                                                                                                      SALEEMAIL (Rev 06/17/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 52 of 86 PageID #: 206
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  102900573-0001
                                   SUNBELT RENTALS, INC.
                                                 PO BOX 409211                    ACCOUNT NO.    557576
                                             ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE   6/26/20
                                                                                                 Page: 1
INVOICE TO
                                                                   RECEIVED BY              CONTRACT NO.
DEMAND ELECTRIC INC.                                               ANDREW, ,                  102900573
3133 31ST ST 2ND FLOOR                                             PURCHASE ORDER NO.
ASTORIA, NY 11106                                                  REFUELING

                                                                   JOB NO.
                                                                   14- DEMAND ELECTRIC
JOB ADDRESS
                                                                   BRANCH
DEMAND ELECTRIC INC.                                                      NORTH NEW JERSEY P&P PC1008
                                                                   1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                            800 RIVERVIEW DR
                                                                   TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                  732-697-0117


    Qty Item number                             Unit       Price                                           Amount
   71.6 2141XXX000                       EA      4.500                                                     322.20
        FUELSVC
        6/25/20 71.60 GALLONS OF FUEL/$4.50 GAL.
      1 FUEL DELIVERY FEE                EA    200.000                                                     200.00
        FUELDEL
        6/25/20 FUEL DROP DELIVERY FEE FOR ANY
        GALLONS UNDER 400 PER DROP.
         DELIVERY CHARGE
         SHIP TO: DEMAND ELECTRIC INC.
             181 WALKER STRET
             STATEN ISLAND, NY 10302




                  COPY




  All Your Equipment Needs...                                               SUBTOTAL                       522.20
           One Company.
                                    NET DUE UPON RECEIPT                    TAX                              46.35
                                                                            INVOICE TOTAL
        SALES INVOICE                                                                                      568.55

                                                                                                      SALEEMAIL (Rev 06/17/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 53 of 86 PageID #: 207
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  102965146-0001
                                   SUNBELT RENTALS, INC.
                                                 PO BOX 409211                    ACCOUNT NO.    557576
                                             ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE   6/29/20
                                                                                                 Page: 1
INVOICE TO
                                                                   RECEIVED BY              CONTRACT NO.
DEMAND ELECTRIC INC.                                               ANDREW, ,                  102965146
3133 31ST ST 2ND FLOOR                                             PURCHASE ORDER NO.
ASTORIA, NY 11106                                                  REFUELING

                                                                   JOB NO.
                                                                   14- DEMAND ELECTRIC
JOB ADDRESS
                                                                   BRANCH
DEMAND ELECTRIC INC.                                                      NORTH NEW JERSEY P&P PC1008
                                                                   1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                            800 RIVERVIEW DR
                                                                   TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                  732-697-0117


    Qty Item number                             Unit       Price                                           Amount
   34.4 2141XXX000                       EA      4.500                                                     154.80
        FUELSVC
        6/27/20 34.40 GALLONS OF FUEL/$4.50 GAL.
      1 FUEL DELIVERY FEE                EA    200.000                                                     200.00
        FUELDEL
        6/27/20 FUEL DROP DELIVERY FEE.
         DELIVERY CHARGE
         SHIP TO: DEMAND ELECTRIC INC.
             181 WALKER STRET
             STATEN ISLAND, NY 10302




                  COPY




  All Your Equipment Needs...                                               SUBTOTAL                       354.80
           One Company.
                                    NET DUE UPON RECEIPT                    TAX                              31.49
                                                                            INVOICE TOTAL
        SALES INVOICE                                                                                      386.29

                                                                                                      SALEEMAIL (Rev 06/17/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 54 of 86 PageID #: 208
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  102726811-0001
                                   SUNBELT RENTALS, INC.
                                                 PO BOX 409211                    ACCOUNT NO.    557576
                                             ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE   6/22/20
                                                                                                 Page: 1
INVOICE TO
                                                                   RECEIVED BY              CONTRACT NO.
DEMAND ELECTRIC INC.                                               ANDREW, ,K.                102726811
3133 31ST ST 2ND FLOOR                                             PURCHASE ORDER NO.
ASTORIA, NY 11106                                                  REFUELING

                                                                   JOB NO.
                                                                   14- DEMAND ELECTRIC
JOB ADDRESS
                                                                   BRANCH
DEMAND ELECTRIC INC.                                                      NORTH NEW JERSEY P&P PC1008
                                                                   1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                            800 RIVERVIEW DR
                                                                   TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                  732-697-0117


    Qty Item number                             Unit       Price                                           Amount
   96.6 2141XXX000                       EA       4.500                                                    434.70
        FUELSVC
        6/21/20 96.60 GALLON OF FUEL/$4.50 GAL.
      1 FUEL DELIVERY FEE                EA     200.000                                                    200.00
        FUELDEL
        6/21/20 FUEL DROP FEE FOR FUEL UNDER
        400 GALLONS.
         DELIVERY CHARGE
         SHIP TO: DEMAND ELECTRIC INC.
             181 WALKER STRET
             STATEN ISLAND, NY 10302




                  COPY




  All Your Equipment Needs...                                               SUBTOTAL                       634.70
           One Company.
                                    NET DUE UPON RECEIPT                    TAX                              56.33
                                                                            INVOICE TOTAL
        SALES INVOICE                                                                                      691.03

                                                                                                      SALEEMAIL (Rev 06/17/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 55 of 86 PageID #: 209
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  102810462-0001
                                   SUNBELT RENTALS, INC.
                                                 PO BOX 409211                    ACCOUNT NO.    557576
                                             ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE   6/24/20
                                                                                                 Page: 1
INVOICE TO
                                                                   RECEIVED BY              CONTRACT NO.
DEMAND ELECTRIC INC.                                               ANDREW, ,                  102810462
3133 31ST ST 2ND FLOOR                                             PURCHASE ORDER NO.
ASTORIA, NY 11106                                                  REFUELING

                                                                   JOB NO.
                                                                   14- DEMAND ELECTRIC
JOB ADDRESS
                                                                   BRANCH
DEMAND ELECTRIC INC.                                                      NORTH NEW JERSEY P&P PC1008
                                                                   1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                            800 RIVERVIEW DR
                                                                   TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                  732-697-0117


    Qty Item number                             Unit       Price                                           Amount
   82.5 2141XXX000                       EA      4.500                                                     371.25
        FUELSVC
        6/23/20 82.50 GALLONS OF FUEL/$4.50 GAL.
      1 FUEL DELIVERY FEE                EA    200.000                                                     200.00
        FUELDEL
        6/23/20 FUEL DROP FEE FOR FUEL UNDER 400
        GALLONS A DROP.
         DELIVERY CHARGE
         SHIP TO: DEMAND ELECTRIC INC.
             181 WALKER STRET
             STATEN ISLAND, NY 10302




                  COPY




  All Your Equipment Needs...                                               SUBTOTAL                       571.25
           One Company.
                                    NET DUE UPON RECEIPT                    TAX                              50.70
                                                                            INVOICE TOTAL
        SALES INVOICE                                                                                      621.95

                                                                                                      SALEEMAIL (Rev 06/17/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 56 of 86 PageID #: 210
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  103165041-0001
                                    SUNBELT RENTALS, INC.
                                                 PO BOX 409211                    ACCOUNT NO.    557576
                                             ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE   7/06/20
                                                                                                 Page: 1
INVOICE TO
                                                                   RECEIVED BY              CONTRACT NO.
DEMAND ELECTRIC INC.                                               DEMETRI,                   103165041
3133 31ST ST 2ND FLOOR                                             PURCHASE ORDER NO.
ASTORIA, NY 11106                                                  TO FOLLOW

                                                                   JOB NO.
                                                                   1 - SCHOOL
JOB ADDRESS
                                                                   BRANCH
SCHOOL                                                                    NEW YORK POWER & HVAC PC104
                                                                   0104
168 HOOKER PL
STATEN ISLAND, NY 10302 1639                                       40 CHARLOTTE AVE
                                                                   HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                  516-937-1500


    Qty Item number                             Unit       Price                                           Amount
      1 MAINTENANCE PERFORMED LARGE ENGI EA    775.000                                                     775.00
        RTNSERVPPLG
       PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
       MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
       FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
       CORRECT ALL AS FOUND.
       PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
       EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
       A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
       14 DAYS OR MORE (NON-METERED EQUIPMENT)
        Pm service at cust site 4am
        asset 10240858
        06/24/20
        SHIP TO: SCHOOL
            168 HOOKER PL
            STATEN ISLAND, NY 10302 1639




                  COPY




  All Your Equipment Needs...                                               SUBTOTAL                       775.00
           One Company.
                                    NET DUE UPON RECEIPT                    TAX                              66.84
                                                                            INVOICE TOTAL
        SALES INVOICE                                                                                      841.84

                                                                                                      SALEEMAIL (Rev 06/17/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 57 of 86 PageID #: 211
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  102862158-0001
                                    SUNBELT RENTALS, INC.
                                                 PO BOX 409211                        ACCOUNT NO.    557576
                                             ATLANTA, GA 30384-9211
                                                                                      INVOICE DATE   6/25/20
                                                                                                     Page: 1
INVOICE TO
                                                                     RECEIVED BY                CONTRACT NO.
DEMAND ELECTRIC INC.                                                 DEMETRI, DEMETRI             102862158
3133 31ST ST 2ND FLOOR                                               PURCHASE ORDER NO.
ASTORIA, NY 11106                                                    TBD

                                                                     JOB NO.
                                                                     1 - P.S. 375
JOB ADDRESS
                                                                     BRANCH
P.S. 375                                                                    NEW YORK POWER & HVAC PC104
                                                                     0104
141 E 111TH ST
NEW YORK, NY 10029 2641                                              40 CHARLOTTE AVE
                                                                     HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                    516-937-1500


    Qty Item number                             Unit         Price                                             Amount
   80.9 2141XXX000                                EA         5.250                                             424.73
        FUELSVC
         Fuel Delivery 6/15
      1 FUEL DELIVERY FEE                         EA       100.000                                             100.00
        FUELDEL
         DELIVERY CHARGE
         SHIP TO: P.S. 375
             141 E 111TH ST
             NEW YORK, NY 10029 2641




                  COPY




  All Your Equipment Needs...                                                   SUBTOTAL                       524.73
           One Company.
                                    NET DUE UPON RECEIPT                        TAX                              46.57
                                                                                INVOICE TOTAL
        SALES INVOICE                                                                                          571.30

                                                                                                          SALEEMAIL (Rev 06/17/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 58 of 86 PageID #: 212
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  102888736-0001
                                     SUNBELT RENTALS, INC.
                                                PO BOX 409211                     ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE     7/15/20
                                                                                                 PAGE   1
INVOICE TO
                                                                 RECEIVED BY                CONTRACT NO.
 DEMAND ELECTRIC INC.                                           ANDREW, KOURKOUMELIS             102888736
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 PENDING
                                                                 JOB NO.
                                                                 1 - P.S. 375
JOB ADDRESS
                                                                 BRANCH
P.S. 375                                                                   NEW YORK AWP PC668
                                                                 0668
141 E 111TH ST
NEW YORK, NY 10029 2641                                          150 NASSAU AVE
                                                                 ISLIP, NY 11751 3216
C#: 718-439-1600 J#: 917-426-4325                                631-224-5000


. QTY EQUIPMENT #                                   Min      Day     Week 4 Week                          Amount
.
     1 15K-17K 44' HVAC SHOOTING BOOM FORKLIFT 985.00 985.00 3535.00 8080.00                             8080.00
        1043056    Make: JLG Model: 1644 Ser #: 0160082691
        HR OUT: 3167.000 HR IN:               TOTAL: 3167.000
         #Needs tow hook atachment
         #A1893
                                                     Rental Sub-total:                                   8080.00
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 SBR0560696                    EA     220.500                                                      220.50
        FUEL CONVENIENCE CHARGE
      1 DLPKSRCHG                     EA     153.120                                                      153.12
        TRANSPORTATION SURCHARGE
      1 ENVIRONMENTAL                 EA     129.280                                                      129.28
        ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
      1 RENTAL PROTECTION PLAN        EA                                                                 1212.00

          DELIVERY CHARGE                                                                                1000.00
          PICKUP CHARGE                                                                                   225.00

                                                                                    CONTINUED




                                                                            SUBTOTAL


                                    NET DUE UPON RECEIPT                    TAX

                                                                            INVOICE TOTAL
        4 WEEK BILL

                                                                                                        EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 59 of 86 PageID #: 213
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  102888736-0001
                                       SUNBELT RENTALS, INC.
                                                PO BOX 409211                       ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                    INVOICE DATE     7/15/20
                                                                                                   PAGE    2
INVOICE TO
                                                                 RECEIVED BY                  CONTRACT NO.
    DEMAND ELECTRIC INC.                                        ANDREW, KOURKOUMELIS               102888736
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 PENDING
                                                                 JOB NO.
                                                                 1 - P.S. 375
JOB ADDRESS
                                                                 BRANCH
P.S. 375                                                                   NEW YORK AWP PC668
                                                                 0668
141 E 111TH ST
NEW YORK, NY 10029 2641                                          150 NASSAU AVE
                                                                 ISLIP, NY 11751 3216
C#: 718-439-1600 J#: 917-426-4325                                631-224-5000


. QTY EQUIPMENT #                               Min                     Day          Week     4 Week           Amount
.
      BILLED FOR FOUR WEEKS 6/29/20 THRU 7/26/20.




.                                                                                      11019.90




                                                                              SUBTOTAL                11019.90

                                    NET DUE UPON RECEIPT                      TAX                         978.02
                                                                              INVOICE TOTAL
          4 WEEK BILL                                                                                 11997.92

                                                                                                           EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 60 of 86 PageID #: 214
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  103168634-0001
                                    SUNBELT RENTALS, INC.
                                                 PO BOX 409211                    ACCOUNT NO.    557576
                                             ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE   7/06/20
                                                                                                 Page: 1
INVOICE TO
                                                                   RECEIVED BY              CONTRACT NO.
DEMAND ELECTRIC INC.                                               DEMETRI,                   103168634
3133 31ST ST 2ND FLOOR                                             PURCHASE ORDER NO.
ASTORIA, NY 11106                                                  TO FOLLOW

                                                                   JOB NO.
                                                                   1 - SCHOOL
JOB ADDRESS
                                                                   BRANCH
SCHOOL                                                                    NEW YORK POWER & HVAC PC104
                                                                   0104
168 HOOKER PL
STATEN ISLAND, NY 10302 1639                                       40 CHARLOTTE AVE
                                                                   HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                  516-937-1500


    Qty Item number                             Unit       Price                                           Amount
      1 MAINTENANCE PERFORMED LARGE ENGI EA    775.000                                                     775.00
        RTNSERVPPLG
       PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
       MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
       FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
       CORRECT ALL AS FOUND.
       PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
       EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
       A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
       14 DAYS OR MORE (NON-METERED EQUIPMENT)
        Pm service at cust site 5am
        06/26/20
        asset 10304481
        SHIP TO: SCHOOL
            168 HOOKER PL
            STATEN ISLAND, NY 10302 1639




                  COPY




  All Your Equipment Needs...                                               SUBTOTAL                       775.00
           One Company.
                                    NET DUE UPON RECEIPT                    TAX                              66.84
                                                                            INVOICE TOTAL
        SALES INVOICE                                                                                      841.84

                                                                                                      SALEEMAIL (Rev 06/17/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 61 of 86 PageID #: 215
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  102888736-0004
                                       SUNBELT RENTALS, INC.
                                                PO BOX 409211                     ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE     7/27/20
                                                                                                 PAGE     1
INVOICE TO
                                                                 RECEIVED BY                CONTRACT NO.
    DEMAND ELECTRIC INC.                                        ANDREW, KOURKOUMELIS             102888736
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 PENDING
                                                                 JOB NO.
                                                                 1 - P.S. 375
JOB ADDRESS
                                                                 BRANCH
P.S. 375                                                                   NEW YORK AWP PC668
                                                                 0668
141 E 111TH ST
NEW YORK, NY 10029 2641                                          150 NASSAU AVE
                                                                 ISLIP, NY 11751 3216
C#: 718-439-1600 J#: 917-426-4325                                631-224-5000


. QTY EQUIPMENT #                                  Min     Day  Week 4 Week                                 Amount
.
     1 15K-17K 44' HVAC SHOOTING BOOM FORKLIFT 985.00 985.00 3535.00 8080.00                               6110.00-
        1043056    Make: JLG Model: 1644 Ser #: 0160082691
  SALES ITEMS:
   Qty Item number                   Unit     Price
      1 ENVIRONMENTAL                 EA     98.250                                                             98.25-
        ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
         Reason: 1 MANAGERS DISCRETION
      1 RENTAL PROTECTION PLAN        EA                                                                      916.50-


           This credit memo only applies to invoice #102888736-0001,
           for the amount of 7757.07.




.                                                                                      7124.75-




                                                                            SUBTOTAL                    7124.75-

                                    NET DUE UPON RECEIPT                    TAX                         632.32-
                                                                            INVOICE TOTAL
          CREDIT MEMO                                                                                   7757.07-

                                                                                                          EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 62 of 86 PageID #: 216
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  103001080-0001
                                   SUNBELT RENTALS, INC.
                                                 PO BOX 409211                    ACCOUNT NO.    557576
                                             ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE   6/30/20
                                                                                                 Page: 1
INVOICE TO
                                                                   RECEIVED BY              CONTRACT NO.
DEMAND ELECTRIC INC.                                               ANDREW, ,                  103001080
3133 31ST ST 2ND FLOOR                                             PURCHASE ORDER NO.
ASTORIA, NY 11106                                                  REFUELING

                                                                   JOB NO.
                                                                   14- DEMAND ELECTRIC
JOB ADDRESS
                                                                   BRANCH
DEMAND ELECTRIC INC.                                                      NORTH NEW JERSEY P&P PC1008
                                                                   1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                            800 RIVERVIEW DR
                                                                   TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                  732-697-0117


    Qty Item number                             Unit       Price                                           Amount
    6.5 2141XXX000                       EA      4.500                                                      29.25
        FUELSVC
        6/29/20 6.50 GALLONS OF FUEL/$4.50 A GAL
      1 FUEL DELIVERY FEE                EA    200.000                                                     200.00
        FUELDEL
        6/29/20 DELIVERY DROP FEE FOR ANY DROP
        UNDER 400 GALLONS.
         DELIVERY CHARGE
         SHIP TO: DEMAND ELECTRIC INC.
             181 WALKER STRET
             STATEN ISLAND, NY 10302




                  COPY




  All Your Equipment Needs...                                               SUBTOTAL                       229.25
           One Company.
                                    NET DUE UPON RECEIPT                    TAX                              20.35
                                                                            INVOICE TOTAL
        SALES INVOICE                                                                                      249.60

                                                                                                      SALEEMAIL (Rev 06/17/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 63 of 86 PageID #: 217
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  103168881-0001
                                    SUNBELT RENTALS, INC.
                                                 PO BOX 409211                    ACCOUNT NO.    557576
                                             ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE   7/06/20
                                                                                                 Page: 1
INVOICE TO
                                                                   RECEIVED BY              CONTRACT NO.
DEMAND ELECTRIC INC.                                               DEMETRI,                   103168881
3133 31ST ST 2ND FLOOR                                             PURCHASE ORDER NO.
ASTORIA, NY 11106                                                  TO FOLLOW

                                                                   JOB NO.
                                                                   1 - SCHOOL
JOB ADDRESS
                                                                   BRANCH
SCHOOL                                                                    NEW YORK POWER & HVAC PC104
                                                                   0104
168 HOOKER PL
STATEN ISLAND, NY 10302 1639                                       40 CHARLOTTE AVE
                                                                   HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                  516-937-1500


    Qty Item number                             Unit       Price                                           Amount
      1 MAINTENANCE PERFORMED LARGE ENGI EA    775.000                                                     775.00
        RTNSERVPPLG
       PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
       MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
       FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
       CORRECT ALL AS FOUND.
       PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
       EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
       A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
       14 DAYS OR MORE (NON-METERED EQUIPMENT)
        Pm service at cust site 4am
        asset 996900
        06/26/20
        SHIP TO: SCHOOL
            168 HOOKER PL
            STATEN ISLAND, NY 10302 1639




                  COPY




  All Your Equipment Needs...                                               SUBTOTAL                       775.00
           One Company.
                                    NET DUE UPON RECEIPT                    TAX                              66.84
                                                                            INVOICE TOTAL
        SALES INVOICE                                                                                      841.84

                                                                                                      SALEEMAIL (Rev 06/17/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 64 of 86 PageID #: 218
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  103004271-0001
                                     SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     7/10/20
                                                                                               PAGE   1
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
 DEMAND ELECTRIC INC.                                           ANDREW, ANDREW DEMAN           103004271
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 .
                                                                 JOB NO.
                                                                 1 - SCHOOL
JOB ADDRESS
                                                                 BRANCH
SCHOOL                                                                    SOUTH PLAINFIELD NJ AWP PC1091
                                                                 1091
168 HOOKER PL
STATEN ISLAND, NY 10302 1639                                     2501 S CLINTON AVE
                                                                 SOUTH PLAINFIELD, NJ 07080 14
C#: 718-439-1600 J#: 718-439-1600                                908-666-4561


. QTY EQUIPMENT #                                   Min      Day     Week 4 Week                        Amount
.
     1 5.5K 19' CAB SHOOTING BOOM FORKLIFT       570.00 570.00 1375.00 3170.00                         1140.00
        10247163 Make: JCB Model: 50520TC Ser #: 2846176
        HR OUT: 196.000    HR IN: 197.300     TOTAL: 1.300
           Billed from 7/01/20 thru 7/02/20
         #req.locking doors
                                                     Rental Sub-total:                                 1140.00
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 SBR0560325                    EA     178.500                                                       178.50
        FUEL CONVENIENCE CHARGE
      1 DLPKSRCHG                     EA      37.500                                                        37.50
        TRANSPORTATION SURCHARGE
      1 ENVIRONMENTAL                 EA      18.240                                                        18.24
        ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
      1 RENTAL PROTECTION PLAN        EA                                                                   171.00

          DELIVERY CHARGE                                                                                  150.00
          PICKUP CHARGE                                                                                    150.00

                                                                                  CONTINUED




                                                                          SUBTOTAL


                                    NET DUE UPON RECEIPT                  TAX

                                                                          INVOICE TOTAL
        RENTAL RETURN

                                                                                                      EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 65 of 86 PageID #: 219
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  103004271-0001
                                       SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     7/10/20
                                                                                               PAGE     2
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
    DEMAND ELECTRIC INC.                                        ANDREW, ANDREW DEMAN           103004271
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 .
                                                                 JOB NO.
                                                                 1 - SCHOOL
JOB ADDRESS
                                                                 BRANCH
SCHOOL                                                                    SOUTH PLAINFIELD NJ AWP PC1091
                                                                 1091
168 HOOKER PL
STATEN ISLAND, NY 10302 1639                                     2501 S CLINTON AVE
                                                                 SOUTH PLAINFIELD, NJ 07080 14
C#: 718-439-1600 J#: 718-439-1600                                908-666-4561


. QTY EQUIPMENT #                               Min      Day                     Week     4 Week            Amount
.
      FINAL BILL: 7/01/20 07:00 AM THRU 7/02/20 12:15 PM.




.                                                                                    1845.24




                                                                          SUBTOTAL                    1845.24

                                    NET DUE UPON RECEIPT                  TAX                         163.77
                                                                          INVOICE TOTAL
          RENTAL RETURN                                                                               2009.01

                                                                                                        EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 66 of 86 PageID #: 220
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  103169091-0001
                                    SUNBELT RENTALS, INC.
                                                 PO BOX 409211                    ACCOUNT NO.    557576
                                             ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE   7/06/20
                                                                                                 Page: 1
INVOICE TO
                                                                   RECEIVED BY              CONTRACT NO.
DEMAND ELECTRIC INC.                                               DEMETRI,                   103169091
3133 31ST ST 2ND FLOOR                                             PURCHASE ORDER NO.
ASTORIA, NY 11106                                                  TO FOLLOW

                                                                   JOB NO.
                                                                   1 - SCHOOL
JOB ADDRESS
                                                                   BRANCH
SCHOOL                                                                    NEW YORK POWER & HVAC PC104
                                                                   0104
168 HOOKER PL
STATEN ISLAND, NY 10302 1639                                       40 CHARLOTTE AVE
                                                                   HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                  516-937-1500


    Qty Item number                             Unit       Price                                           Amount
      1 MAINTENANCE PERFORMED LARGE ENGI EA    775.000                                                     775.00
        RTNSERVPPLG
       PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
       MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
       FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
       CORRECT ALL AS FOUND.
       PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
       EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
       A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
       14 DAYS OR MORE (NON-METERED EQUIPMENT)
        Pm service at customer site 4am
        asset 1045611
        06/26/20
        SHIP TO: SCHOOL
            168 HOOKER PL
            STATEN ISLAND, NY 10302 1639




                  COPY




  All Your Equipment Needs...                                               SUBTOTAL                       775.00
           One Company.
                                    NET DUE UPON RECEIPT                    TAX                              66.84
                                                                            INVOICE TOTAL
        SALES INVOICE                                                                                      841.84

                                                                                                      SALEEMAIL (Rev 06/17/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 67 of 86 PageID #: 221
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  103004271-0002
                                       SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     1/15/21
                                                                                               PAGE    1
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
    DEMAND ELECTRIC INC.                                        ANDREW, ANDREW DEMAN           103004271
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 .
                                                                 JOB NO.
                                                                 1 - SCHOOL
JOB ADDRESS
                                                                 BRANCH
SCHOOL                                                                    SOUTH PLAINFIELD NJ AWP PC1091
                                                                 1091
168 HOOKER PL
STATEN ISLAND, NY 10302 1639                                     2501 S CLINTON AVE
                                                                 SOUTH PLAINFIELD, NJ 07080 14
C#: 718-439-1600 J#: 718-439-1600                                908-666-4561


. QTY EQUIPMENT #                                   Min    Day    Week 4 Week                              Amount
.
     1 5.5K 19' CAB SHOOTING BOOM FORKLIFT       570.00 570.00 1375.00 3170.00                             570.00-
        10247163 Make: JCB Model: 50520TC Ser #: 2846176
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 SBR0560325                    EA     170.500                                                       170.50-
        FUEL CONVENIENCE CHARGE
      1 ENVIRONMENTAL                 EA       9.120                                                         9.12-
        ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
         Reason: 1 INTERNAL COMMUNICATION
      1 RENTAL PROTECTION PLAN        EA                                                                     85.50-


           This credit memo only applies to invoice #103004271-0001,
           for the amount of 909.24.




.                                                                                     835.12-




                                                                          SUBTOTAL                    835.12-

                                    NET DUE UPON RECEIPT                  TAX                         74.12-
                                                                          INVOICE TOTAL
          CREDIT MEMO                                                                                 909.24-

                                                                                                       EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 68 of 86 PageID #: 222
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  103209841-0001
                                     SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     7/23/20
                                                                                               PAGE   1
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
 DEMAND ELECTRIC INC.                                           KOURKOUMELIS, DEMETR           103209841
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 DEMETRI KOURKOUMELIS
                                                                 JOB NO.
                                                                 BEACH STREET
JOB ADDRESS
                                                                 BRANCH
BEACH STREET                                                              MASPETH AWP PC540
                                                                 0540
1 BEACH STREET
108TH STREET                                                     5875 MAURICE AVE
FAR ROCKAWAY, NY 11691                                           MASPETH, NY 11378 2332
C#: 718-439-1600 J#: 917-299-4862                                718-387-4872


. QTY EQUIPMENT #                                   Min      Day     Week 4 Week                        Amount
.
     1 6K-7K 42' CAB SHOOTING BOOM FORKLIFT      565.00 565.00 1285.00 2795.00                         2795.00
        10213660 Make: SKYTRAK Model: 6042 Ser #: 0160098736
        HR OUT: 358.800    HR IN: 360.100     TOTAL: 1.300
         # PALLET FORKS
         # JOB NUMBER #0956
         # FAR ROCKAWAY PARKINGLOT
                                                     Rental Sub-total:                                 2795.00
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 SBR0560335                    EA     183.750                                                       183.75
        FUEL CONVENIENCE CHARGE
      1 DLPKSRCHG                     EA      48.750                                                        48.75
        TRANSPORTATION SURCHARGE
      1 ENVIRONMENTAL                 EA      44.720                                                        44.72
        ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
      1 RENTAL PROTECTION PLAN        EA                                                                   419.25

          DELIVERY CHARGE                                                                                  195.00
          PICKUP CHARGE                                                                                    195.00
                                                                                  CONTINUED




                                                                          SUBTOTAL


                                    NET DUE UPON RECEIPT                  TAX

                                                                          INVOICE TOTAL
        4 WEEK BILL

                                                                                                      EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 69 of 86 PageID #: 223
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  103209841-0001
                                       SUNBELT RENTALS, INC.
                                                PO BOX 409211                        ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                     INVOICE DATE     7/23/20
                                                                                                    PAGE     2
INVOICE TO
                                                                  RECEIVED BY                  CONTRACT NO.
    DEMAND ELECTRIC INC.                                          KOURKOUMELIS, DEMETR              103209841
    3133 31ST ST 2ND FLOOR
                                                                  PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                  DEMETRI KOURKOUMELIS
                                                                  JOB NO.
                                                                  BEACH STREET
JOB ADDRESS
                                                                  BRANCH
BEACH STREET                                                               MASPETH AWP PC540
                                                                  0540
1 BEACH STREET
108TH STREET                                                      5875 MAURICE AVE
FAR ROCKAWAY, NY 11691                                            MASPETH, NY 11378 2332
C#: 718-439-1600 J#: 917-299-4862                                 718-387-4872


. QTY EQUIPMENT #                                           Min          Day          Week     4 Week            Amount
.

           BILLED FOR FOUR WEEKS 7/08/20 THRU 8/04/20.




.                                                                                         3881.47




                                                                               SUBTOTAL                    3881.47

                                    NET DUE UPON RECEIPT                       TAX                         344.50
                                                                               INVOICE TOTAL
          4 WEEK BILL                                                                                      4225.97

                                                                                                             EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 70 of 86 PageID #: 224
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  103089483-0001
                                      SUNBELT RENTALS, INC.
                                                PO BOX 409211                       ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                    INVOICE DATE     7/02/20
                                                                                                   PAGE     1
INVOICE TO
                                                                 RECEIVED BY                  CONTRACT NO.
    DEMAND ELECTRIC INC.                                        DEMETRI, DEMITRI                   103089483
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 TBD
                                                                 JOB NO.
                                                                 1 - P.S. 375
JOB ADDRESS
                                                                 BRANCH
P.S. 375                                                                  NEW YORK POWER & HVAC PC104
                                                                 0104
141 E 111TH ST
NEW YORK, NY 10029 2641                                          40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-426-4325                                516-937-1500


. QTY EQUIPMENT #                                   Min                 Day          Week     4 Week            Amount
.
     1 MISCELLANEOUS                                                                                              N/C
           Billed from 6/29/20 thru 7/02/20
         **NO CHARGE**
  SALES ITEMS:
   Qty Item number                   Unit      Price
     19 ELABOR                        EA     187.500                                                         3562.50
        2218XXX050
         TO REMOVE 4 GENERATORS FROM PLATFORM AND
         PLACE ON E 111TH ST FOR PICK UP.
         2 REMOVED ON 6-29-20 AND 2 ON 6-30-20.
         REQUIRED 2 WORKERS EACH NIGHT. INCLUDES
         TRAVEL TIME BOTH EVENINGS.
         Asset #846450
         Asset #846451
         Asset #996891
         Asset #10129497
      1 RENTAL PROTECTION PLAN        EA


           FINAL BILL: 6/29/20 06:00 PM THRU 7/02/20 09:38 AM.

.                                                                                        3562.50




                                                                              SUBTOTAL                    3562.50

                                    NET DUE UPON RECEIPT                      TAX                         307.27
                                                                              INVOICE TOTAL
          RENTAL RETURN                                                                                   3869.77

                                                                                                            EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 71 of 86 PageID #: 225
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  103165872-0001
                                    SUNBELT RENTALS, INC.
                                                 PO BOX 409211                    ACCOUNT NO.    557576
                                             ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE   7/06/20
                                                                                                 Page: 1
INVOICE TO
                                                                   RECEIVED BY              CONTRACT NO.
DEMAND ELECTRIC INC.                                               DEMETRI,                   103165872
3133 31ST ST 2ND FLOOR                                             PURCHASE ORDER NO.
ASTORIA, NY 11106                                                  TO FOLLOW

                                                                   JOB NO.
                                                                   1 - SCHOOL
JOB ADDRESS
                                                                   BRANCH
SCHOOL                                                                    NEW YORK POWER & HVAC PC104
                                                                   0104
168 HOOKER PL
STATEN ISLAND, NY 10302 1639                                       40 CHARLOTTE AVE
                                                                   HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                  516-937-1500


    Qty Item number                             Unit       Price                                           Amount
      1 MAINTENANCE PERFORMED LARGE ENGI EA    775.000                                                     775.00
        RTNSERVPPLG
       PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
       MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
       FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
       CORRECT ALL AS FOUND.
       PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
       EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
       A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
       14 DAYS OR MORE (NON-METERED EQUIPMENT)
        Pm service on asset 1016748
        06/24/20
        serive done 4am
        SHIP TO: SCHOOL
            168 HOOKER PL
            STATEN ISLAND, NY 10302 1639




                  COPY




  All Your Equipment Needs...                                               SUBTOTAL                       775.00
           One Company.
                                    NET DUE UPON RECEIPT                    TAX                              66.84
                                                                            INVOICE TOTAL
        SALES INVOICE                                                                                      841.84

                                                                                                      SALEEMAIL (Rev 06/17/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 72 of 86 PageID #: 226
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  109868559-0001
                                     SUNBELT RENTALS, INC.
                                                PO BOX 409211                       ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                    INVOICE DATE     1/27/21
                                                                                                   PAGE   1
INVOICE TO
                                                                    RECEIVED BY               CONTRACT NO.
 DEMAND ELECTRIC INC.                                               ANDREW, KOURKOUMELIS           109868559
 3133 31ST ST 2ND FLOOR
                                                                    PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                    REBILL
                                                                    JOB NO.
                                                                    14- DEMAND ELECTRIC
JOB ADDRESS
                                                                    BRANCH
DEMAND ELECTRIC INC.                                                         NORTH NEW JERSEY P&P PC1008
                                                                    1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                             800 RIVERVIEW DR
                                                                    TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                   732-697-0117


. QTY EQUIPMENT #                                             Min       Day         Week      4 Week           Amount
.
    1 MISCELLANEOUS                                        175.00    175.00       420.00      705.00           705.00
         Billed from 1/26/21 thru 1/27/21
       4000W NARROW HORIZONTAL LIGHT TOWER
       # 602129
       MAKE: MAGNUM MODEL: MLT3060M
       SERIAL # 1215311
       HRS OUT: 4853
       BILLED FROM 5/19/20 THRU 6/15/20
    1 MISCELLANEOUS                                        175.00    175.00       420.00      705.00           705.00
       4000W NARROW HORIZONTAL LIGHT TOWER
       # 602131
       MAKE: MAGNUM MODEL: MLT3060
       SER #: 1303786
       HRS OUT: 4450
       BILLED FROM 5/19/20 THRU 6/15/20
    1 GENERATOR RENTAL PACKAGE                             400.00    400.00       975.00 2405.00           2405.00
       36KW DIESEL GENERATOR # 1012366
       MAKE: MQ POWER MODEL: DCA45SSIU4F
       SER #: 7251578
       HRS OUT: 2339
       BILLED FROM 5/19/20 THRU 6/15/20
    1 GENERATOR RENTAL PACKAGE                             800.00    800.00 1950.00 4810.00                4810.00
       36KW DIESEL GENERATOR # 1016748
       MAKE: MQ POWER MODEL: DCA45SSIU4F
                                                                                      CONTINUED




                                                                              SUBTOTAL


                                    NET DUE UPON RECEIPT                      TAX

                                                                              INVOICE TOTAL
        RENTAL RETURN

                                                                                                          EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 73 of 86 PageID #: 227
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  109868559-0001
                                     SUNBELT RENTALS, INC.
                                                PO BOX 409211                          ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                       INVOICE DATE     1/27/21
                                                                                                      PAGE   2
INVOICE TO
                                                                    RECEIVED BY                  CONTRACT NO.
 DEMAND ELECTRIC INC.                                               ANDREW, KOURKOUMELIS              109868559
 3133 31ST ST 2ND FLOOR
                                                                    PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                    REBILL
                                                                    JOB NO.
                                                                    14- DEMAND ELECTRIC
JOB ADDRESS
                                                                    BRANCH
DEMAND ELECTRIC INC.                                                         NORTH NEW JERSEY P&P PC1008
                                                                    1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                             800 RIVERVIEW DR
                                                                    TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                   732-697-0117


. QTY EQUIPMENT #                                            Min           Day          Week     4 Week           Amount
.
       SER #: 7251869
       HRS OUT: 11116
       BILLED FROM 5/19/20 THRU 6/15/20
       *** PRIME RENTAL RATE ***
    1 GENERATOR RENTAL PACKAGE                             800.00    800.00 1950.00 4810.00                   4810.00
       36KW DIESEL GENERATOR # 1016745
       MAKE: MQ POWER MODEL: DCA45SSIU4F
       SER #: 7251859
       HRS OUT: 7175
       BILLED FROM 5/19/20 THRU 6/15/20
       *** PRIME RENTAL RATE ***
    1 GENERATOR RENTAL PACKAGE                             800.00    800.00 1950.00 4810.00                   4810.00
       36KW DIESEL GENERATOR # 10240833
       MAKE: MQ POWER MODEL: DCA45SSIU4F
       SER #: 7253416
       HRS OUT: 154
       BILLED FROM 5/19/20 THRU 6/15/20
       *** PRIME RENTAL RATE ***
    1 GENERATOR RENTAL PACKAGE                             800.00    800.00 1950.00 4810.00                   4810.00
       36KW DIESEL GENERATOR # 10240857
       MAKE: MQ POWER MODEL: DCA45SIU4F
       SER #: 7253495
       HRS OUT: 324
       BILLED FROM 5/19/20 THRU 6/15/20
                                                                                         CONTINUED




                                                                                 SUBTOTAL


                                    NET DUE UPON RECEIPT                         TAX

                                                                                 INVOICE TOTAL
        RENTAL RETURN

                                                                                                             EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 74 of 86 PageID #: 228
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  109868559-0001
                                     SUNBELT RENTALS, INC.
                                                PO BOX 409211                          ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                       INVOICE DATE     1/27/21
                                                                                                      PAGE   3
INVOICE TO
                                                                    RECEIVED BY                  CONTRACT NO.
 DEMAND ELECTRIC INC.                                               ANDREW, KOURKOUMELIS              109868559
 3133 31ST ST 2ND FLOOR
                                                                    PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                    REBILL
                                                                    JOB NO.
                                                                    14- DEMAND ELECTRIC
JOB ADDRESS
                                                                    BRANCH
DEMAND ELECTRIC INC.                                                         NORTH NEW JERSEY P&P PC1008
                                                                    1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                             800 RIVERVIEW DR
                                                                    TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                   732-697-0117


. QTY EQUIPMENT #                                            Min           Day          Week     4 Week           Amount
.
       *** PRIME RENTAL RATE ***
    1 GENERATOR RENTAL PACKAGE                             400.00    400.00        975.00 2405.00             2405.00
       36KW DIESEL GENERATOR # 10240858
       MAKE: MQ POWER MODEL: DCA45SSIU4F
       SER #: 7253468
       HRS OUT: 39
       BILLED FROM 5/19/20 THRU 6/15/20
    1 GENERATOR RENTAL PACKAGE                             800.00    800.00 1950.00 4810.00                   4810.00
       36KW DIESEL GENERATOR # 10240860
       MAKE: MQ POWER MODEL: DCA45SSIU4F
       SER #: 7253415
       HRS OUT: 233
       BILLED FROM 5/19/20 THRU 5/15/20
       *** PRIME RENTAL RATE ***
    1 GENERATOR RENTAL PACKAGE                             800.00    800.00 1950.00 4810.00                   4810.00
       36KW DIESEL GENERATOR # 996903
       MAKE: MQ POWER MODEL: DCA45SSIU4F
       SER: 7251822
       HRS OUT: 5589
       BILLED FROM 5/19/20 THRU 6/15/20
       *** PRIME RENTAL RATE ***
    1 GENERATOR RENTAL PACKAGE                             800.00    800.00 1950.00 4810.00                   4810.00
       56KW DIESEL GENERATOR # 1037972
       MAKE: MQ POWER MODEL: DCA45SSIU4F
                                                                                         CONTINUED




                                                                                 SUBTOTAL


                                    NET DUE UPON RECEIPT                         TAX

                                                                                 INVOICE TOTAL
        RENTAL RETURN

                                                                                                             EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 75 of 86 PageID #: 229
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  109868559-0001
                                     SUNBELT RENTALS, INC.
                                                PO BOX 409211                        ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                     INVOICE DATE     1/27/21
                                                                                                    PAGE   4
INVOICE TO
                                                                  RECEIVED BY                  CONTRACT NO.
 DEMAND ELECTRIC INC.                                             ANDREW, KOURKOUMELIS              109868559
 3133 31ST ST 2ND FLOOR
                                                                  PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                  REBILL
                                                                  JOB NO.
                                                                  14- DEMAND ELECTRIC
JOB ADDRESS
                                                                  BRANCH
DEMAND ELECTRIC INC.                                                       NORTH NEW JERSEY P&P PC1008
                                                                  1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                           800 RIVERVIEW DR
                                                                  TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                 732-697-0117


. QTY EQUIPMENT #                                           Min          Day          Week     4 Week           Amount
.
       SER #: 5600037
       HRS OUT: 1.0
       BILLED FROM 5/19/20 THRU 6/1/20
       *** PRIME RENTAL RATE ***
                                                               Rental Sub-total:                           39890.00
 SALES ITEMS:
  Qty Item number                   Unit               Price
     9 NRI92028                      EA              245.000                                                2205.00
       PERMIT FEE
        FDNY PERMIT FEE
     1 TOLLS                         EA              500.000                                                 500.00
       TOLL CHARGES
     1 DLPKSRCHG                     EA              300.000                                                 300.00
       TRANSPORTATION SURCHARGE
     1 ENVIRONMENTAL                 EA              629.780                                                 629.78
       ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
     1 RENTAL PROTECTION PLAN        EA                                                                     5983.50

          DELIVERY CHARGE                                                                                   1200.00
          PICKUP CHARGE                                                                                     1200.00
                                                                                       CONTINUED




                                                                               SUBTOTAL


                                    NET DUE UPON RECEIPT                       TAX

                                                                               INVOICE TOTAL
        RENTAL RETURN

                                                                                                           EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 76 of 86 PageID #: 230
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  109868559-0001
                                       SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     1/27/21
                                                                                               PAGE     5
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
    DEMAND ELECTRIC INC.                                        ANDREW, KOURKOUMELIS           109868559
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 REBILL
                                                                 JOB NO.
                                                                 14- DEMAND ELECTRIC
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                      NORTH NEW JERSEY P&P PC1008
                                                                 1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                          800 RIVERVIEW DR
                                                                 TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                732-697-0117


    SALES ITEMS:
     Qty Item number                        Unit       Price


           FINAL BILL: 1/26/21 10:00 AM THRU 1/27/21 03:57 PM.




.                                                                                  51908.28




                                                                          SUBTOTAL                51908.28

                                    NET DUE UPON RECEIPT                  TAX                         4606.87
                                                                          INVOICE TOTAL
          RENTAL RETURN                                                                           56515.15

                                                                                                        EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 77 of 86 PageID #: 231
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  103166174-0001
                                    SUNBELT RENTALS, INC.
                                                 PO BOX 409211                    ACCOUNT NO.    557576
                                             ATLANTA, GA 30384-9211
                                                                                  INVOICE DATE   7/06/20
                                                                                                 Page: 1
INVOICE TO
                                                                   RECEIVED BY              CONTRACT NO.
DEMAND ELECTRIC INC.                                               DEMETRI,                   103166174
3133 31ST ST 2ND FLOOR                                             PURCHASE ORDER NO.
ASTORIA, NY 11106                                                  TO FOLLOW

                                                                   JOB NO.
                                                                   1 - SCHOOL
JOB ADDRESS
                                                                   BRANCH
SCHOOL                                                                    NEW YORK POWER & HVAC PC104
                                                                   0104
168 HOOKER PL
STATEN ISLAND, NY 10302 1639                                       40 CHARLOTTE AVE
                                                                   HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 718-439-1600                                  516-937-1500


    Qty Item number                             Unit       Price                                           Amount
      1 MAINTENANCE PERFORMED LARGE ENGI EA    775.000                                                     775.00
        RTNSERVPPLG
       PERFORM REQUIRED MAINTENANCE, (AS RECOMMENDED BY EQUIPMENT
       MANUFACTURE), EITHER ONSITE OR AT OUR FACILITY. TEST UNIT FOR
       FUNCTIONALITY. INSPECT UNIT FOR ANY SAFETY DEFECT OR DAMAGE
       CORRECT ALL AS FOUND.
       PREVENTIVE MAINTENANCE (PM) CHARGES APPLY WHEN THE CUSTOMER HAS THE
       EQUIPMENT ON CONTINUOUS RENTAL THROUGHOUT AN ENTIRE PM CYCLE.
       A PM CYCLE IS 300 HOURS OR MORE (METERED EQUIPMENT) OR
       14 DAYS OR MORE (NON-METERED EQUIPMENT)
        Pm service at customer site 4am
        asset 1068398
        06/26/20
        SHIP TO: SCHOOL
            168 HOOKER PL
            STATEN ISLAND, NY 10302 1639




                  COPY




  All Your Equipment Needs...                                               SUBTOTAL                       775.00
           One Company.
                                    NET DUE UPON RECEIPT                    TAX                              66.84
                                                                            INVOICE TOTAL
        SALES INVOICE                                                                                      841.84

                                                                                                      SALEEMAIL (Rev 06/17/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 78 of 86 PageID #: 232
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  109868660-0001
                                     SUNBELT RENTALS, INC.
                                                PO BOX 409211                       ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                    INVOICE DATE     1/27/21
                                                                                                   PAGE   1
INVOICE TO
                                                                 RECEIVED BY                  CONTRACT NO.
 DEMAND ELECTRIC INC.                                           ANDREW, KOURKOUM                   109868660
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 REBILL
                                                                 JOB NO.
                                                                 14- DEMAND ELECTRIC
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                      NORTH NEW JERSEY P&P PC1008
                                                                 1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                          800 RIVERVIEW DR
                                                                 TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                732-697-0117


. QTY EQUIPMENT #                                Min                    Day       Week 4 Week               Amount
.
    1 GENERATOR RENTAL PACKAGE                400.00                 400.00     975.00 2405.00             1950.00
         Billed from 1/26/21 thru 1/27/21
       36KW DIESEL GENERATOR # 1012366
       MAKE: MQ POWER MODEL: DCA45SSIU4F
       SERIAL #: 7251578
       HR OUT: 2339 HR IN: 2431.7 TOTAL: 92.7
       BILLED FROM 6/16/20 THRU 7/01/20
    1 GENERATOR RENTAL PACKAGE                800.00                 800.00 1950.00 4810.00                3900.00
       36KW DIESEL GENERATOR # 1016748
       MAKE: MQ POWER MODEL: DCA45SSIU4F
       SER #: 7251869
       HRS OUT: 11116 HRS IN: 12000 TOTAL:884
       BILLED FROM 6/16/20 THRU 7/01/20
       *** PRIME RENTAL RATE ***
    1 GENERATOR RENTAL PACKAGE                800.00                 800.00 1950.00 4810.00                3900.00
       36KW DIESEL GENERATOR # 1016745
       MAKE: MQ POWER MODEL: DCA45SSIU4F
       SERIAL #: 7251859
       HRS OUT: 7175 HRS IN: 8200 TOTAL: 1025
       BILLED FROM 6/16/20 THRU 7/1/20
       *** PRIME RENTAL RATE ***
    1 GENERATOR RENTAL PACKAGE                800.00                 800.00 1950.00 4810.00                3900.00
       36KW DIESEL GENERATOR # 10240833
       MAKE: MQ POWER MODEL: DCA45SSIU4F
                                                                                      CONTINUED




                                                                              SUBTOTAL


                                    NET DUE UPON RECEIPT                      TAX

                                                                              INVOICE TOTAL
        RENTAL RETURN

                                                                                                          EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 79 of 86 PageID #: 233
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  109868660-0001
                                     SUNBELT RENTALS, INC.
                                                PO BOX 409211                          ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                       INVOICE DATE     1/27/21
                                                                                                      PAGE   2
INVOICE TO
                                                                    RECEIVED BY                  CONTRACT NO.
 DEMAND ELECTRIC INC.                                               ANDREW, KOURKOUM                  109868660
 3133 31ST ST 2ND FLOOR
                                                                    PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                    REBILL
                                                                    JOB NO.
                                                                    14- DEMAND ELECTRIC
JOB ADDRESS
                                                                    BRANCH
DEMAND ELECTRIC INC.                                                         NORTH NEW JERSEY P&P PC1008
                                                                    1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                             800 RIVERVIEW DR
                                                                    TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                   732-697-0117


. QTY EQUIPMENT #                                            Min           Day          Week     4 Week           Amount
.
       SER #: 7253416
       HRS OUT: 154 HRS IN: 992.3 TOTAL:            838.3
       BILLED FROM 6/16/20 THRU 7/1/20
       *** PRIME RENTAL RATE ***
    1 GENERATOR RENTAL PACKAGE                             800.00    800.00 1950.00 4810.00                   3900.00
       36KW DIESEL GENERATOR # 10240857
       MAKE: MQ POWER MODEL: DCA45SSIU4F
       SER #: 7253495
       HRS OUT: 324 HRS IN: 1138.9 TOTAL:           814.9
       BILLED FROM 6/16/20 THRU 7/01/20
    1 GENERATOR RENTAL PACKAGE                           400.00      400.00        975.00 2405.00             1950.00
       36KW DIESEL GENERATOR # 10240858
       MAKE: MQ POWER MODEL: DCA45SSIU4F
       SER #: 7253468
       HRS OUT: 39 HRS IN: 129.9 TOTAL:             90.9
       BILLED FROM 6/16/20 THRU 7/01/20
    1 GENERATOR RENTAL PACKAGE                             800.00    800.00 1950.00 4810.00                   3900.00
       36KW DIESEL GENERATOR # 10240860
       MAKE: MQ POWER MODEL: DCA45SSIU4F
       SER #: 7253415
       HRS OUT: 233 HRS IN: 1012 TOTAL:             779
       BILLED FROM 6/16/20 THRU 07/01/20
       *** PRIME RENTAL RATE ***
    1 GENERATOR RENTAL PACKAGE                             800.00    800.00 1950.00 4810.00                   3900.00
                                                                                CONTINUED




                                                                                 SUBTOTAL


                                    NET DUE UPON RECEIPT                         TAX

                                                                                 INVOICE TOTAL
        RENTAL RETURN

                                                                                                             EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 80 of 86 PageID #: 234
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  109868660-0001
                                     SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     1/27/21
                                                                                               PAGE   3
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
 DEMAND ELECTRIC INC.                                           ANDREW, KOURKOUM               109868660
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 REBILL
                                                                 JOB NO.
                                                                 14- DEMAND ELECTRIC
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                      NORTH NEW JERSEY P&P PC1008
                                                                 1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                          800 RIVERVIEW DR
                                                                 TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                732-697-0117


. QTY EQUIPMENT #                                   Min      Day     Week 4 Week                           Amount
.
         36KW DIESEL GENERATOR # 996903
         MAKE: MQ POWER MODEL: DCA45SSIU4F
         SERIAL #: 7251822
         HRS OUT: 5589 HRS IN: 6250 TOTAL: 661
         BILLED FROM 6/16/20 THRU 7/01/20
         *** PRIME RENTAL RATE ***
     1 GENERATOR RENTAL PACKAGE                  800.00 800.00 1950.00 4810.00                         3900.00
         56KW DIESEL GENERATOR # 1037972
         MAKE: MQ POWER MODEL: DCA45SSIU4F
         SERIAL # 5600037
         HRS OUT: 1.00 HRS IN: 700 TOTAL: 699
         BILLED FROM 6/16/20 THRU 7/01/20
         *** PRIME RENTAL RATE ***
                                                     Rental Sub-total:                                31200.00
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 PICKUP                        EA    1500.000                                                   1500.00
        2114XXX000
         ** ADDITIONAL PICK UP CHARGE FOR PICK
         UP NEEDING TO BE COMPLETED OVER NIGHT **
      1 ENVIRONMENTAL                 EA     499.200                                                       499.20
        ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
                                                                      CONTINUED




                                                                          SUBTOTAL


                                    NET DUE UPON RECEIPT                  TAX

                                                                          INVOICE TOTAL
        RENTAL RETURN

                                                                                                      EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 81 of 86 PageID #: 235
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  109868660-0001
                                       SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     1/27/21
                                                                                               PAGE     4
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
    DEMAND ELECTRIC INC.                                        ANDREW, KOURKOUM               109868660
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 REBILL
                                                                 JOB NO.
                                                                 14- DEMAND ELECTRIC
JOB ADDRESS
                                                                 BRANCH
DEMAND ELECTRIC INC.                                                      NORTH NEW JERSEY P&P PC1008
                                                                 1008
181 WALKER STRET
STATEN ISLAND, NY 10302                                          800 RIVERVIEW DR
                                                                 TOTOWA, NJ 07512 1729
C#: 718-439-1600 J#: 718-439-1600                                732-697-0117


    SALES ITEMS:
     Qty Item number                        Unit       Price
        1 RENTAL PROTECTION PLAN             EA                                                          4680.00


           FINAL BILL: 1/26/21 10:00 AM THRU 1/27/21 04:04 PM.




.                                                                                  37879.20




                                                                          SUBTOTAL                37879.20

                                    NET DUE UPON RECEIPT                  TAX                         3361.82
                                                                          INVOICE TOTAL
          RENTAL RETURN                                                                           41241.02

                                                                                                        EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 82 of 86 PageID #: 236
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  103209841-0002
                                       SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     8/20/20
                                                                                               PAGE     1
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
    DEMAND ELECTRIC INC.                                        KOURKOUMELIS, DEMETR           103209841
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 DEMETRI KOURKOUMELIS
                                                                 JOB NO.
                                                                 BEACH STREET
JOB ADDRESS
                                                                 BRANCH
BEACH STREET                                                              MASPETH AWP PC540
                                                                 0540
1 BEACH STREET
108TH STREET                                                     5875 MAURICE AVE
FAR ROCKAWAY, NY 11691                                           MASPETH, NY 11378 2332
C#: 718-439-1600 J#: 917-299-4862                                718-387-4872


. QTY EQUIPMENT #                                  Min      Day     Week 4 Week                           Amount
.
     1 6K-7K 42' CAB SHOOTING BOOM FORKLIFT     565.00 565.00 1285.00 2795.00                            2795.00
        10213660 Make: SKYTRAK Model: 6042 Ser #: 0160098736
        HR OUT: 358.800    HR IN: 360.100    TOTAL: 1.300
         # PALLET FORKS
         # JOB NUMBER #0956
         # FAR ROCKAWAY PARKINGLOT
                                                    Rental Sub-total:                                    2795.00
  SALES ITEMS:
   Qty Item number                   Unit     Price
      1 ENVIRONMENTAL                 EA     44.720                                                          44.72
        ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
      1 RENTAL PROTECTION PLAN        EA                                                                    419.25


           BILLED FOR FOUR WEEKS 8/05/20 THRU 9/01/20.




.                                                                                    3258.97




                                                                          SUBTOTAL                    3258.97

                                    NET DUE UPON RECEIPT                  TAX                         289.24
                                                                          INVOICE TOTAL
          4 WEEK BILL                                                                                 3548.21

                                                                                                        EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 83 of 86 PageID #: 237
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  106865534-0001
                                    SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     10/23/20
                                                                                               PAGE   1
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
 DEMAND ELECTRIC INC.                                           LARRY, LARRY                   106865534
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 TBD
                                                                 JOB NO.
                                                                 1 - 5 STORY BLDG JOB
JOB ADDRESS
                                                                 BRANCH
5 STORY BLDG JOBSITE                                                      NEW YORK POWER & HVAC PC104
                                                                 0104
226 MCDERMOTT AVE
RIVERHEAD, NY 11901                                              40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-270-0868                                516-937-1500


. QTY EQUIPMENT #                                   Min      Day     Week 4 Week                           Amount
.
     1 400KW A/C RESISTIVE LV INTERNAL PWR LOAD 345.00 345.00 630.00 1800.00                               345.00
        390374     Make: AVTRON Model: MILLENNIUM400 Ser #: 1131
           Billed from 10/21/20 thru 10/22/20
         POC Larry 917270-0868
         ANDREW@DEMANDELECTRIC.US
     1 PLASTIC CABLE BIN                                                                                  N/C
    45 4/0 CAMLOCK CABLE 50'                      23.00    23.00    46.00 140.00                       1035.00
    15 4/0 FEMALE PIG TAIL                         9.00     9.00    21.00  62.00                        135.00
    15 4/0 MALE PIG TAIL                           9.00     9.00    21.00  62.00                        135.00
                                                     Rental Sub-total:                                 1650.00
  SALES ITEMS:
   Qty Item number                   Unit      Price
      1 DLPKSRCHG                     EA      95.000                                                        95.00
        TRANSPORTATION SURCHARGE
      1 RENTAL PROTECTION PLAN        EA                                                                   247.50

          DELIVERY CHARGE                                                                                  380.00
          PICKUP CHARGE                                                                                    380.00

                                                                                  CONTINUED




                                                                          SUBTOTAL


                                    NET DUE UPON RECEIPT                  TAX

                                                                          INVOICE TOTAL
        RENTAL RETURN

                                                                                                      EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 84 of 86 PageID #: 238
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  106865534-0001
                                      SUNBELT RENTALS, INC.
                                                PO BOX 409211                   ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                INVOICE DATE     10/23/20
                                                                                               PAGE     2
INVOICE TO
                                                                 RECEIVED BY              CONTRACT NO.
    DEMAND ELECTRIC INC.                                        LARRY, LARRY                   106865534
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 TBD
                                                                 JOB NO.
                                                                 1 - 5 STORY BLDG JOB
JOB ADDRESS
                                                                 BRANCH
5 STORY BLDG JOBSITE                                                      NEW YORK POWER & HVAC PC104
                                                                 0104
226 MCDERMOTT AVE
RIVERHEAD, NY 11901                                              40 CHARLOTTE AVE
                                                                 HICKSVILLE, NY 11801 3608
C#: 718-439-1600 J#: 917-270-0868                                516-937-1500


. QTY EQUIPMENT #                                 Min      Day                   Week     4 Week            Amount
.
      FINAL BILL: 10/21/20 09:00 AM THRU 10/22/20 09:00 AM.




.                                                                                    2752.50




                                                                          SUBTOTAL                    2752.50

                                    NET DUE UPON RECEIPT                  TAX                         237.41
                                                                          INVOICE TOTAL
          RENTAL RETURN                                                                               2989.91

                                                                                                        EMAILINV (Rev 07/27/17)
         Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 85 of 86 PageID #: 239
                                         INVOICE
                                 SEND ALL PAYMENTS TO:            INVOICE NO.  109445680-0001
                                     SUNBELT RENTALS, INC.
                                                PO BOX 409211                    ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                 INVOICE DATE     1/15/21
                                                                                                PAGE   1
INVOICE TO
                                                                 RECEIVED BY               CONTRACT NO.
 DEMAND ELECTRIC INC.                                           DEE, DEE                        109445680
 3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
 ASTORIA, NY 11106
                                                                 DEE
                                                                 JOB NO.
                                                                 BROOKLYN CRUISE TERM
JOB ADDRESS
                                                                 BRANCH
BROOKLYN CRUISE TERMINAL                                                   MASPETH AWP PC540
                                                                 0540
72 BOWNE ST
BROOKLYN CRUISE TERMINAL                                         5875 MAURICE AVE
BROOKLYN, NY 11231 1238                                          MASPETH, NY 11378 2332
C#: 718-439-1600 J#: 917-299-4862                                718-387-4872


. QTY EQUIPMENT #                                  Min      Day     Week 4 Week                             Amount
.
     1 8000LB IND FORKLIFT DF                   340.00 340.00 840.00 1725.00                                340.00
        10150038 Make: TOYOTA Model: 8FG35U Ser #: 8FG40U-13590
        HR OUT: 230.800    HR IN: 231.000    TOTAL: .200
           Billed from 1/14/21 thru 1/15/21
         #1 DAY RENTAL - AUTO PICKUP
                                                    Rental Sub-total:                                       340.00
  SALES ITEMS:
   Qty Item number                   Unit     Price
      1 PROP#33                       EA     42.450                                                          42.45
        PROPANE 30LB TANK-REFILL 2141XXX0000
      1 PROP#33                       EA     42.450                                                          42.45
        PROPANE 30LB TANK-REFILL 2141XXX0000
      1 DLPKSRCHG                     EA     38.750                                                          38.75
        TRANSPORTATION SURCHARGE
      1 ENVIRONMENTAL                 EA      5.440                                                           5.44
        ENVIRONMENTAL/HAZMAT FEE 2133XXX0000
      1 RENTAL PROTECTION PLAN        EA                                                                     51.00

          DELIVERY CHARGE                                                                                   155.00
          PICKUP CHARGE                                                                                     155.00
                                                                                   CONTINUED




                                                                           SUBTOTAL


                                    NET DUE UPON RECEIPT                   TAX

                                                                           INVOICE TOTAL
        RENTAL RETURN

                                                                                                       EMAILINV (Rev 07/27/17)
           Case 1:21-cv-03136-BMC Document 9-3 Filed 06/09/21 Page 86 of 86 PageID #: 240
                                           INVOICE
                                   SEND ALL PAYMENTS TO:            INVOICE NO.  109445680-0001
                                       SUNBELT RENTALS, INC.
                                                PO BOX 409211                    ACCOUNT NO.      557576
                                            ATLANTA, GA 30384-9211
                                                                                 INVOICE DATE     1/15/21
                                                                                                PAGE    2
INVOICE TO
                                                                 RECEIVED BY               CONTRACT NO.
    DEMAND ELECTRIC INC.                                        DEE, DEE                        109445680
    3133 31ST ST 2ND FLOOR
                                                                 PURCHASE ORDER NO.
    ASTORIA, NY 11106
                                                                 DEE
                                                                 JOB NO.
                                                                 BROOKLYN CRUISE TERM
JOB ADDRESS
                                                                 BRANCH
BROOKLYN CRUISE TERMINAL                                                   MASPETH AWP PC540
                                                                 0540
72 BOWNE ST
BROOKLYN CRUISE TERMINAL                                         5875 MAURICE AVE
BROOKLYN, NY 11231 1238                                          MASPETH, NY 11378 2332
C#: 718-439-1600 J#: 917-299-4862                                718-387-4872


    SALES ITEMS:
     Qty Item number                        Unit       Price


           FINAL BILL: 1/14/21 09:00 AM THRU 1/15/21 09:00 AM.




.                                                                                      830.09




                                                                           SUBTOTAL                    830.09

                                    NET DUE UPON RECEIPT                   TAX                         73.69
                                                                           INVOICE TOTAL
          RENTAL RETURN                                                                                903.78

                                                                                                        EMAILINV (Rev 07/27/17)
